Exhibit 10.1

EXECUTION COPY

EUR 150,000,000

THREE YEAR CREDIT AGREEMENT

Dated as of July 21, 2009

Among

LUBRIZOL HOLDINGS FRANCE S.A.S.

LUBRIZOL ADVANCED MATERIALS EUROPE BVBA

LUBRIZOL (GIBRALTAR) LIMITED

LUBRIZOL EUROPE COORDINATION CENTER BVBA

as Borrowers

and

THE LUBRIZOL CORPORATION

as Guarantor

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

DEUTSCHE BANK SECURITIES INC.

as Syndication Agent

and

CALYON, CITIBANK, N.A. and JPMORGAN CHASE BANK, N.A.

as Documentation Agents

and

THE ROYAL BANK OF SCOTLAND PLC

as Administrative Agent

 

 

RBS SECURITIES INC. and DEUTSCHE BANK SECURITIES INC.

as Mandated Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  

SECTION 1.01. Certain Defined Terms

   1

SECTION 1.02. Computation of Time Periods

   13

SECTION 1.03. Accounting Terms

   13

ARTICLE II

  

SECTION 2.01. The Advances

   13

SECTION 2.02. Making the Advances

   14

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit

   15

SECTION 2.04. Fees

   16

SECTION 2.05. Termination or Reduction of the Commitments

   17

SECTION 2.06. Repayment of Advances

   17

SECTION 2.07. Interest on Advances

   18

SECTION 2.08. Interest Rate Determination

   18

SECTION 2.09. Optional Conversion of Advances

   19

SECTION 2.10. Prepayments of Advances

   20

SECTION 2.11. Increased Costs

   20

SECTION 2.12. Illegality

   21

SECTION 2.13. Payments and Computations

   21

SECTION 2.14. Taxes

   23

SECTION 2.15. Sharing of Payments, Etc.

   25

SECTION 2.16. Evidence of Debt

   25

SECTION 2.17. Use of Proceeds

   25

SECTION 2.18. Increase in the Aggregate Commitments

   26

SECTION 2.19. Credit Transactions in France

   27

 

i



--------------------------------------------------------------------------------

SECTION 2.20. Credit Obligations of Borrowers Several

   27

ARTICLE III

  

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01

   27

SECTION 3.02. Conditions Precedent to the Initial Borrowing of Each Designated
Subsidiary

   29

SECTION 3.03. Conditions Precedent to Each Borrowing, Issuance and Commitment
Increase

   30

SECTION 3.04. Determinations Under Section 3.01

   30

ARTICLE IV

  

SECTION 4.01. Representations and Warranties of the Guarantor

   30

SECTION 4.02. Representations and Warranties of the Borrowers

   32

ARTICLE V

  

SECTION 5.01. Affirmative Covenants

   33

SECTION 5.02. Negative Covenants

   35

SECTION 5.03. Financial Covenants

   38

ARTICLE VI

  

SECTION 6.01. Events of Default

   38

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default

   40

ARTICLE VII

  

SECTION 7.01. Guaranty

   40

SECTION 7.02. Guaranty Absolute

   41

SECTION 7.03. Waivers and Acknowledgments

   42

SECTION 7.04. Subrogation

   42

SECTION 7.05. Subordination

   43

SECTION 7.06. Continuing Guaranty; Assignments

   43

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII

  

SECTION 8.01. Authorization and Action

   44

SECTION 8.02. Agent’s Reliance, Etc.

   44

SECTION 8.03. RBS and Affiliates

   44

SECTION 8.04. Lender Credit Decision

   44

SECTION 8.05. Indemnification

   45

SECTION 8.06. Successor Agent

   45

SECTION 8.07. Other Agents

   46

ARTICLE IX

  

SECTION 9.01. Amendments, Etc.

   46

SECTION 9.02. Notices, Etc.

   46

SECTION 9.03. No Waiver; Remedies

   47

SECTION 9.04. Costs and Expenses

   48

SECTION 9.05. Right of Set-off

   49

SECTION 9.06. Binding Effect

   49

SECTION 9.07. Assignments and Participations

   49

SECTION 9.08. Confidentiality

   52

SECTION 9.09. Governing Law

   52

SECTION 9.10. Execution in Counterparts

   52

SECTION 9.11. Jurisdiction, Etc.

   52

SECTION 9.12. Designated Borrowers

   52

SECTION 9.13. No Liability of the Issuing Banks

   53

SECTION 9.14. Patriot Act

   53

SECTION 9.15. Judgment

   54

SECTION 9.16. Waiver of Jury Trial

   55

 

iii



--------------------------------------------------------------------------------

Schedules

Schedule I – List of Applicable Lending Offices

Schedule II – Calculation of the Mandatory Cost

Schedule 2.01(b) – Existing Letters of Credit

Schedule 3.01(b) – Disclosed Litigation

Schedule 5.02(a) – Existing Liens

Exhibits

 

Exhibit A   -   Form of Note Exhibit B   -   Form of Notice of Borrowing Exhibit
C   -   Form of Assignment and Acceptance Exhibit D-1   -   Form of Opinion of
Counsel for the Guarantor Exhibit D-2   -   Form of Opinion of Special Belgian
Counsel for the Borrowers Exhibit D-3   -   Form of Opinion of Special French
Counsel for the Borrowers Exhibit D-4   -   Form of Opinion of Special Gibraltar
Counsel for the Borrowers Exhibit E   -   Form of Designation Letter

 

iv



--------------------------------------------------------------------------------

THREE YEAR CREDIT AGREEMENT

Dated as of July 21, 2009

LUBRIZOL HOLDINGS FRANCE S.A.S., a French société par actions simplifée having
its registered address at 25 Quai de France, 76100 Rouen, France (“Lubrizol
France”), LUBRIZOL ADVANCED MATERIALS EUROPE BVBA, a besloten vennootschap met
beperkte aansprakelijkheid organized under the law of Belgium and having its
registered office at Nijverheidstraat 30, B-2260 Westerlo, Belgium, registered
under RPR Enterprise number Turnhout 0408454528 (“Lubrizol Europe”) LUBRIZOL
(GIBRALTAR) LIMITED, a limited company organized under the laws of Gibraltar
having its registered address at 10/8 International Commercial Centre, Casemates
Square, Gibraltar (“Lubrizol Gibraltar”) and LUBRIZOL EUROPE COORDINATION CENTER
BVBA, a besloten vennootschap met beperkte aansprakelijkheid organized under the
law of Belgium and having its registered office at Waversesteenweg 1945, B-1160
Oudergem, registered under RPR Enterprise number Brussels 0433.612.368 (“LECC”,
and together with Lubrizol France, Lubrizol Europe and Lubrizol Gibraltar, the
“Initial Borrowers”), THE LUBRIZOL CORPORATION, an Ohio corporation (the
“Guarantor”), the banks, financial institutions and other institutional lenders
(the “Initial Lenders”) and initial issuing banks (the “Initial Issuing Banks”)
listed on the signature pages hereof, RBS SECURITIES INC. and DEUTSCHE BANK
SECURITIES INC., as mandated lead arrangers and bookrunners, DEUTSCHE BANK
SECURITIES INC., as syndication agent, CALYON, CITIBANK, N.A. and JPMORGAN CHASE
BANK, N.A., as documentation agents, and THE ROYAL BANK OF SCOTLAND PLC (“RBS”),
as administrative agent (the “Agent”) for the Lenders, agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Advance” means an advance by a Lender to a Borrower as part of a Borrowing
under Section 2.01(a) and refers to a Base Rate Advance or a Eurocurrency Rate
Advance (each of which shall be a “Type” of Advance).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent’s Account” means (a) for Dollars, the account of the Agent maintained by
the Agent at JP Morgan Chase at its office at 270 Park Avenue, New York NY
10017, ABA: 021000021, Account No. 400931052, Account Name: The Royal Bank of
Scotland, plc Ref: Lubrizol, Attention: Joyce Raynor and (b) for Euros, the
account of the Agent maintained by the Agent at The Royal Bank of Scotland, plc
London Swift RBOSGB2LXXX, Account No. ROSCNEK EURC, Ref: Lubrizol, (c) for GBP,
the account of the Agent maintained by the Agent at The Royal Bank of
Scotland, plc London Swift RBOSGB2LXXX, Account No. 12269119, Sort Code 160034,
Ref: Lubrizol, or such other account of the Agent as is designated in writing
from time to time by the Agent to the Borrowers and the Lenders for such
purpose.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.



--------------------------------------------------------------------------------

“Applicable Commitment Fee Rate” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

 

Public Debt Rating

S&P/Moody’s

   Applicable
Commitment Fee  Rate  

Level 1

BBB+ or Baa1 or above

   0.300 % 

Level 2

BBB or Baa2

   0.400 % 

Level 3

BBB- or Baa3

   0.575 % 

Level 4

BB+ or Ba1 or lower

   0.875 % 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

   Applicable Margin for
Eurocurrency Rate Advances     Applicable Margin for
Base Rate  Advances  

Level 1

BBB+ or Baa1 or above

   2.500 %    1.500 % 

Level 2

BBB or Baa2

   3.000 %    2.000 % 

Level 3

BBB- or Baa3

   3.500 %    2.500 % 

Level 4

BB+ or Ba1 or lower

   4.000 %    3.000 % 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.18(d).

“Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced by RBS, from time to time, as RBS’s base
rate;

(b)  1/2 of one percent per annum above the Federal Funds Rate; or

(c) the Eurocurrency Rate for a one-month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

 

2



--------------------------------------------------------------------------------

“Belgian Borrowers” means Lubrizol Europe, LECC and any other Designated
Subsidiary that is incorporated in Belgium that shall become a Borrower
hereunder pursuant to Section 9.12 and “Belgian Borrower” means any one of them.

“Borrowers” means, collectively, the Initial Borrowers and each Designated
Subsidiary that shall become a Borrower hereunder pursuant to Section 9.12.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders.

“Borrowing Minimum” means, in respect of Advances denominated in Euros, EUR
10,000,000, in respect of Advances denominated in Sterling, £10,000,000 and in
respect of Advances denominated in Dollars, $10,000,000.

“Borrowing Multiple” means, in respect of Advances denominated in Euros, EUR
1,000,000, in respect of Advances denominated in Sterling, £1,000,000 and in
respect of Advances denominated in Dollars, $1,000,000.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York and, if the applicable Business
Day relates to any Eurocurrency Rate Advances, “Business Day” also includes a
day on which dealings are carried on in the London interbank market and banks
are open for business in London and, in the case of an Advance denominated in
Euros, “Business Day” also includes a day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.

“Commitment Date” has the meaning specified in Section 2.18(b).

“Commitment Increase” has the meaning specified in Section 2.18(a).

“Committed Currencies” means Dollars, Sterling and Euros.

“Confidential Information” means information that any Loan Party furnishes to
the Agent or any Lender in a writing designated as confidential, but does not
include any such information that is generally available to the public or that
is available to the Agent or such Lender on a non-confidential basis from a
source other than a Loan Party that is, to the knowledge of the Agent or such
Lender, not acting in breach of any confidentiality agreement.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, for any period, (a) Consolidated net income, plus
(b) to the extent deducted in determining such Consolidated net income, the sum
of, on a Consolidated basis and without duplication: (i) interest expense,
(ii) income tax expense, (iii) depreciation expense, (iv) amortization expense,
(v) depletion expense and (vi) extraordinary, unusual or non-recurring non-cash
losses, including goodwill expense and non-cash losses from the sale, exchange,
transfer or other disposition of property of the Guarantor or its Subsidiaries
and the related tax effects in accordance with GAAP, minus (c) to the extent
included in determining such Consolidated net income, the sum of, on a
Consolidated basis and without duplication: (i) the income of any Person (other
than a wholly owned Subsidiary of the Guarantor) in which any Person other than
the Guarantor or any of its Subsidiaries has a joint interest or a partnership
interest or other ownership interest, except to the extent of the amount of
dividends or other distributions actually paid to the Guarantor or any of its
Subsidiaries by such Person during such period, (ii) gains from the sale,
exchange, transfer or other disposition of property or assets of the Guarantor
and its Subsidiaries (other than inventory sold in the ordinary course of
business), and related tax effects in accordance with GAAP, (iii) any other
extraordinary, unusual or non-recurring gains or other income not from the
continuing operations of the Guarantor and its Subsidiaries, and related tax
effects in

 

3



--------------------------------------------------------------------------------

accordance with GAAP and (iv) the income of any Subsidiary of the Guarantor to
the extent that the declaration or payment of dividends or similar distributions
by that Subsidiary of that income is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary. For the
purpose of calculating Consolidated EBITDA for any period, if during such period
the Guarantor or any Subsidiary shall have made an acquisition of any Person,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such acquisition occurred on the first day of such period.

“Consolidated Tangible Net Assets” means, as at any date, the aggregate amount
of Consolidated assets (less depreciation, amortization and other applicable
reserves and other items deductible therefrom under GAAP) after deducting
therefrom (a) all current liabilities (excluding any thereof which are by their
terms extendible or renewable at the option of the obligor thereon to a time
more than 12 months after the time as of which the amount thereof is being
computed), (b) all goodwill, tradenames, trademarks, patents and other
intangibles, in each case net of applicable amortization and (c) appropriate
adjustments on account of minority interests of other Persons holding stock of
the Guarantor’s Subsidiaries, all as would be shown on a Consolidated balance
sheet of the Guarantor and its Subsidiaries and determined in accordance with
GAAP.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 120 days incurred in the ordinary course of such Person’s business;
provided that trade payables which are overdue by more than 120 days shall not
be included so long as payment of such is being contested in good faith and by
proper proceedings), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under leases that have been or should be,
in accordance with GAAP, recorded as capital leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all Invested Amounts, (h) all Debt
of others referred to in clauses (a) through (g) above or clause (i) below and
other payment obligations guaranteed directly or indirectly in any manner by
such Person, or in effect guaranteed directly or indirectly by such Person
(“Guaranteed Debt”) through an agreement (1) to pay or purchase such Guaranteed
Debt or to advance or supply funds for the payment or purchase of such
Guaranteed Debt, (2) to purchase, sell or lease (as lessee or lessor) property,
or to purchase or sell services, primarily for the purpose of enabling the
debtor to make payment of such Guaranteed Debt or to assure the holder of such
Guaranteed Debt against loss, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (4) otherwise to assure a creditor against loss, and (i) all Debt referred to
in clauses (a) through (h) above secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt; provided, that Debt shall not include transactions in the
ordinary course of business by the Guarantor or its directly or indirectly held
Subsidiaries with customers and vendors in the form of (x) commitments to lend
or loans to customers that are repayable either over an agreed period of time or
at the time of purchases by the customers of products of the Guarantor or its
Subsidiaries and (y) advances made to vendors that are treated either repayable
over a period of time or as advance payments for products to be purchased by the
Guarantor or its Subsidiaries from the vendor.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

4



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Advances or participations in Letters of Credit required to be funded by it
hereunder within three Business Days of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Agent or any other Lender any other amount required to be paid by it
hereunder within three Business Days of the date when due, unless the subject of
a good faith dispute or unless such failure has been cured, (c) has notified the
Borrower or the Agent in writing, or has otherwise indicated through a written
statement or public announcement, that it does not intend to fund the Advances
or participations in Letters of Credit as required hereunder or that it does not
intend to comply with its funding obligations generally under agreements in
which it commits to extend credit or has failed to confirm in writing to the
Borrowers and the Agent such Lender’s intention and ability to fund Advances and
participations in Letters of Credit as required hereunder within ten
(10) Business Days after receipt of a written request for such confirmation from
the Borrowers or the Agent, or (d) has been deemed insolvent or become the
subject of a bankruptcy or insolvency or similar proceeding or to the
appointment of the Federal Deposit Insurance Corporation or other receiver,
custodian, conservator, trustee or similar official with respect to such
Lender’s business or properties; provided that, for the avoidance of doubt, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender by a governmental authority or
an instrumentality thereof.

“Designated Subsidiary” means any Foreign Subsidiary, directly or indirectly
wholly owned by the Guarantor and designated after the date of this Agreement
for borrowing privileges hereunder pursuant to Section 9.12.

“Designation Letter” means a letter entered into by a Designated Subsidiary, the
Borrowers, Guarantor and the Agent, in substantially the form of Exhibit E
hereto, pursuant to which such Designated Subsidiary shall become a Borrower
hereunder in accordance with Section 9.12.

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

“Dollars”, “USD” and the “$” sign each means lawful currency of the United
States of America.

“Domestic Lending Office” means, with respect to any Lender, the office, branch
or Affiliate of such Lender specified as its “Domestic Lending Office” opposite
its name on Schedule I hereto or in the Assumption Agreement or the Assignment
and Acceptance pursuant to which it became a Lender, or such other office of
such Lender as such Lender may from time to time specify to the Borrowers and
the Agent.

“Domestic Subsidiary” means each Subsidiary of the Guarantor organized in the
United States or a political subdivision thereof.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person (unless such Person is taking delivery of an assignment
in connection with physical settlement of a credit derivative transaction)
approved by the Agent, each Issuing Bank and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 9.07, the Guarantor, such approval not to be unreasonably withheld
or delayed; provided, however, that neither the Guarantor nor an Affiliate of
the Guarantor shall qualify as an Eligible Assignee; provided, further that
(x) any assignment of Advances made to any French Borrower (including the Note
or Notes evidencing such Advances and participations in Letters of Credit issued
at the request of such French Borrower) and Commitments to make Advances to, or
issue Letters of Credit at the request of, Lubrizol France (or any French
Designated Subsidiary that becomes a Borrower hereunder) under this Agreement
shall only be assigned or transferred to institutions that are authorized to
carry out credit transactions in France or which may legally acquire rights
under loans to a French borrower under applicable banking monopoly laws and
regulations of France and (y) any assignment of Advances made to any Belgian
Borrower (including the Note or Notes evidencing such Advances and
participations in Letters of Credit issued at the request of

 

5



--------------------------------------------------------------------------------

such Belgian Borrower) and Commitments to make Advances to, or issue Letters of
Credit at the request of, Lubrizol Europe or LECC (or any Belgian Designated
Subsidiary that becomes a Borrower hereunder) under this Agreement shall only be
assigned or transferred to institutions that are authorized to carry out credit
transactions in Belgium or which may legally acquire rights under loans to a
Belgian borrower under applicable banking laws and regulations of Belgium.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages, and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equivalent” (i) in Euros of any other Committed Currency on any date, means the
quoted spot rate at which the Agent’s principal office in London offers to
exchange such Committed Currency for Euros in London prior to 11:00 A.M. (London
time) on such date and (ii) in any other Committed Currency of Euros on any
date, means the quoted spot rate at which the Agent’s principal office in London
offers to exchange Euros for such other Committed Currency in London prior to
11:00 A.M. (London time) on such date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Guarantor’s controlled group, or under common control with the
Guarantor, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Guarantor or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Guarantor or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

 

6



--------------------------------------------------------------------------------

“EURIBO Rate” means, for any Interest Period, the rate appearing on a nationally
recognized service selected by the Agent (such as Reuters EURIBOR01 Page, or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in Euro by reference to the Banking Federation of the European Union
Settlement Rates for deposits in Euro) at approximately 10:00 A.M., London time,
two Business Days prior to the commencement of such Interest Period, as the rate
for deposits in Euro with a maturity comparable to such Interest Period or, if
for any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the respective rates per annum at which deposits in Euros are
offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Borrowing to be outstanding during such Interest Period
and for a period equal to such Interest Period (subject, however, to the
provisions of Section 2.08).

“Euro”, “EUR” and the “€” sign each mean the lawful currency of the European
Union as constituted by the Treaty of Rome, which established the European
Community, as such treaty may be amended from time to time and as referred to in
the EMU legislation.

“Eurocurrency Lending Office” means, with respect to any Lender, the office,
branch or Affiliate of such Lender specified as its “Eurocurrency Lending
Office” opposite its name on Schedule I hereto or in the Assumption Agreement or
the Assignment and Acceptance pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrowers and
the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the U.S, Federal Reserve System, as in effect from
time to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a)(i) in the case of any Advance
denominated in a Committed Currency other than Euros, the rate per annum
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum) appearing
on a nationally recognized service selected by the Agent (such as Reuters
LIBOR01 Page, or any successor page) as the London interbank offered rate for
deposits in the applicable Committed Currency at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of 1/16
of 1% per annum, if such average is not such a multiple) of the rate per annum
at which deposits in such Committed Currency are offered by the principal office
of each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to such Reference
Bank’s Eurocurrency Rate Advance comprising part of such Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period or, (ii) in the case of any Advance denominated in Euros, the EURIBO Rate
by (b) a percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage
for such Interest Period. If for any reason such rate is unavailable, the
Eurocurrency Rate for any Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing shall be determined by the Agent on the
basis of applicable rates furnished to and received by the Agent from the
Reference Banks two Business Days before the first day of such Interest Period,
subject, however, to the provisions of Section 2.08.

 

7



--------------------------------------------------------------------------------

“Eurocurrency Rate Advance” means an Advance denominated in a Committed Currency
that bears interest as provided in Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the U.S. Federal Reserve System (or any successor) for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Facility” means the Revolving Credit Facility or the Letter of Credit Facility.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Foreign Assets” means those assets of the Guarantor or any of its Subsidiaries
that (a) consist of capital stock or other equity interests of Foreign
Subsidiaries, (b) are assets owned by Foreign Subsidiaries or (c) are located
outside of the United States.

“Foreign Subsidiary” means each Subsidiary of the Guarantor organized in a
jurisdiction other than the United States or a political subdivision thereof.

“French Borrowers” means Lubrizol France and any other Designated Subsidiary
that is incorporated in France that shall become a Borrower hereunder pursuant
to Section 9.12 and “French Borrower” means any one of them.

“GAAP” has the meaning specified in Section 1.03.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guaranty” means the guaranty of the Guarantor set forth in Article VII.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant, under any Environmental Law.

“Increase Date” has the meaning specified in Section 2.18(a).

“Increasing Lender” has the meaning specified in Section 2.18(b).

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of

 

8



--------------------------------------------------------------------------------

the period selected by the applicable Borrower pursuant to the provisions below
and, thereafter, with respect to Eurocurrency Rate Advances, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by such Borrower pursuant to
the provisions below. The duration of each such Interest Period shall one, two,
three or six months, and subject to clause (c) of this definition, nine or
twelve months, as such Borrower may, upon notice received by the Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, select; provided, that no more than three
Interest Periods of less than one month may be outstanding at any time and;
provided, further, that:

(a) such Borrower may not select any Interest Period that ends after the
Termination Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) in the case of any such Borrowing, such Borrower shall not be entitled to
select an Interest Period having a duration of nine or twelve months unless, by
2:00 P.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, each Lender notifies the Agent that such Lender will be
providing funding for such Borrowing with such Interest Period (the failure of
any such Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Borrowing shall be one, two, three or six months, as specified by the
Borrower requesting such Borrowing in the applicable Notice of Borrowing as the
desired alternative to an Interest Period of nine or twelve months;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Guarantor in connection with a Permitted Receivables Financing
and paid to the Guarantor or any of its Subsidiaries, as reduced by the
aggregate amounts received by such investors from the payment of receivables and
applied to reduce such invested amounts.

“Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 9.07 so long as such Eligible Assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Applicable Lending Office (which information shall be recorded by
the Agent in the Register), for so long as the Initial Issuing Bank or Eligible
Assignee, as the case may be, shall have a Letter of Credit Commitment.

 

9



--------------------------------------------------------------------------------

“L/C Cash Collateral Account” means an interest-bearing cash collateral account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent.

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

“Lenders” means the Initial Lenders, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.18 and each Person that
shall become a party hereto pursuant to Section 9.07.

“Letter of Credit” shall have the meaning specified in Section 2.01(b).

“Letter of Credit Agreement” shall have the meaning specified in
Section 2.03(a).

“Letter of Credit Commitment” means as to any Issuing Bank (a) the amount set
forth opposite such Issuing Bank’s name on Schedule I hereto under the caption
“Letter of Credit Commitment” or (b) if such Issuing Bank has entered into one
or more Assignment and Acceptances, the amount set forth for such Issuing Bank
in the Registrar maintained by the Agent pursuant to Section 9.07(d) as such
Issuing Bank’s “Letter of Credit Commitment”, as such amount may be reduced at
or prior to such time pursuant to Section 2.05.

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) EUR 15,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, including, without limitation, the lien or retained security title of a
conditional vendor and any security interest or mortgage granted in real
property and, in the case of a Borrower or Designated Subsidiary organized under
the laws of, or property located in, Belgium, any mortgage (hypotheek /
hypothèque), pledge (pand / nantissement), privilege (voorrecht / privilège),
retention right (eigendomsvoorbehoud / droit de retention/réserve de propriété),
any real surety (zakelijke zekerheid / sûreté réelle) and any transfer by way of
security (overdracht ten titel van zekerheid / transfert à titre de garantie) or
any mandates granted in this respect.

“Loan Documents” means this Agreement, the Notes and the other L/C Related
Documents.

“Loan Parties” means the Guarantor and each Borrower.

“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule II attached hereto.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise) or results of operations of the Guarantor and
its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise) or operations of the Guarantor and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any Note, (c) the ability of any Borrower to
perform its obligations under this Agreement or any Note or (d) the ability of
the Guarantor to perform its obligations under this Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

 

10



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Guarantor or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Guarantor or any ERISA Affiliate and at least one Person other than the
Guarantor and the ERISA Affiliates or (b) was so maintained and in respect of
which the Guarantor or any ERISA Affiliate could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

“Note” means a promissory note of a Borrower payable to the order of any Lender,
delivered pursuant to a request made under Section 2.16 in substantially the
form of Exhibit A hereto, evidencing the aggregate indebtedness of such Borrower
to such Lender resulting from the Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Other Taxes” has the meaning specified in Section 2.14(b).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Receivables Financing” means the limited recourse sale (or other
transfer) of accounts receivable by the Guarantor or any of its Subsidiaries in
connection with the securitization thereof, which sale (or other transfer) is
non-recourse to the extent customary in securitizations and consistent with past
practice and which is upon terms and conditions reasonably satisfactory to the
Agent; provided that the sum of, without duplication, (a) the aggregate Invested
Amounts and (b) the outstanding principal amount of obligations secured by
receivables (and related assets) for all such Permitted Receivables Financings
shall not exceed $250,000,000 at any time outstanding.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Protesting Lender” has the meaning specified in Section 9.12(a).

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Guarantor
or, if either of S&P or Moody’s has issued more than one such rating, the lowest
such rating issued by such rating agency. For purposes of the foregoing, (a) if
only one of S&P and Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Commitment Fee Rate shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Commitment
Fee Rate will be set in accordance with Level 4 under the definition of
“Applicable Margin” or “Applicable Commitment Fee Rate”, as the case may be;
(c) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; (d) if S&P or Moody’s shall
change the basis on which ratings are established, each reference to the Public
Debt Rating announced by S&P or Moody’s, as the case may be, shall refer to the
then equivalent rating by S&P or Moody’s, as the case may be; and (e) if the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and Applicable Commitment Fee Rate shall be based upon the
higher rating, unless the lower of such ratings is more than one level below the
higher of such ratings, in which case the Applicable Margin and the Applicable
Commitment Fee Rate shall be based upon the level that is one level above the
lower of such ratings.

 

11



--------------------------------------------------------------------------------

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction, the numerator of which is the amount of such Lender’s
Revolving Credit Commitment at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, such
Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate Revolving Credit
Commitments at such time (or, if the Revolving Credit Commitments shall have
been terminated pursuant to Section 2.05 or 6.01, the aggregate Revolving Credit
Commitment as in effect immediately prior to such termination) and (b) such
amount.

“Receivables Subsidiary” means a Domestic Subsidiary of the Guarantor that has
as its sole purpose to engage in, and engages solely in, Permitted Receivables
Financings permitted under this Agreement.

“Reference Banks” means RBS and Deutsche Bank AG.

“Register” has the meaning specified in Section 9.07(d).

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Euros at such time) of the Advances then outstanding, or, if no such
principal amount is then outstanding, Lenders having at least a majority in
interest of the Commitments.

“Revolving Credit Commitment” means as to any Lender (a) the Euro amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Euro amount set forth in such
Assumption Agreement or (c) if such Lender has entered into any Assignment and
Acceptance, the Euro amount set forth for such Lender in the Register maintained
by the Agent pursuant to Section 9.07(d), as such amount may be reduced pursuant
to Section 2.05 or increased pursuant to Section 2.18.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Guarantor or any ERISA Affiliate and no Person other than the Guarantor and the
ERISA Affiliates or (b) was so maintained and in respect of which the Guarantor
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Sterling”, “GBP” and the “£” sign each means lawful currency of the United
Kingdom of Great Britain and Northern Ireland.

“Subordinated Obligations” has the meaning specified in Section 7.05.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

12



--------------------------------------------------------------------------------

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means the earlier of (a) July 21, 2012 and (b) the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01.

“Type” refers to the distinction between Base Rate Advances and Eurocurrency
Rate Advances.

“Unused Revolving Credit Commitment” means, with respect to each Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Advances (based on the
Equivalent in Euros at such time) made by such Lender (in its capacity as a
Lender) and outstanding at such time, plus (ii) such Lender’s Ratable Share of
the aggregate Available Amount of all the Letters of Credit (based on the
Equivalent in Euros at such time) outstanding at such time.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with generally accepted accounting principles in the United States, as in effect
from time to time (“GAAP”); provided that, if the Guarantor notifies the Agent
that the Guarantor requests an amendment to any provision hereof as a result of
a change in GAAP or in the application thereof on the operation of such
provision (or if the Agent notifies the Guarantor that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances and Letters of Credit. (a) Advances. Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Advances to the Borrowers from time to time on any Business Day during the
period from the Effective Date until the date that is one month prior to the
Termination Date in an amount not to exceed at any time such Lender’s Unused
Revolving Credit Commitment. Each Borrowing shall be in an amount not less than
the Borrowing Minimum or a Borrowing Multiple in excess thereof and shall
consist of Advances of the same Type made on the same day by the Lenders ratably
according to their respective Revolving Credit Commitments. Within the limits of
each Lender’s Revolving Credit Commitment, the Borrowers may borrow under this
Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(a).

(b) Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue standby letters of credit (each, a “Letter of
Credit”) denominated in any Committed Currency for the account of any Borrower
from time to time on any Business Day during the period from the Effective Date
until one month before the Termination Date in an aggregate Available Amount
(i) for all Letters of Credit issued by each Issuing Bank not to exceed at any
time the lesser of (x) the Letter of Credit Facility at such time and (y) such
Issuing

 

13



--------------------------------------------------------------------------------

Bank’s Letter of Credit Commitment at such time and (ii) for each such Letter of
Credit not to exceed an amount equal to the aggregate Unused Revolving Credit
Commitments of the Lenders at such time. Each Letter of Credit shall be in a
face amount of EUR 1,000,000 (or its Equivalent) or more. No Letter of Credit
shall have an expiration date (including all rights of the applicable Borrower
or the beneficiary to require renewal) later than the earlier of (x) the date
that is one year after the date of issuance thereof or (y) 10 Business Days
prior to the Termination Date. Within the limits referred to above, the
Borrowers may request the issuance of Letters of Credit under this
Section 2.01(b), repay any Advances resulting from drawings thereunder pursuant
to Section 2.03(c) and request the issuance of additional Letters of Credit
under this Section 2.01(b). Each letter of credit listed on Schedule 2.01(b)
shall be deemed to constitute a Letter of Credit issued hereunder, and each
Lender that is an issuer of such a Letter of Credit shall, for purposes of
Section 2.03, be deemed to be an Issuing Bank for each such letter of credit,
provided that any renewal or replacement of any such letter of credit shall be
issued by an Issuing Bank pursuant to the terms of this Agreement.

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on written notice, given not later
than (x) 4:00 P.M. (London time) on the third Business Day prior to the date of
the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in Euros or Sterling, (y) 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Borrowing in
the case of a Borrowing consisting of Eurocurrency Rate Advances denominated in
Dollars or (z) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
applicable Borrower to the Agent, which shall give to each Lender prompt notice
thereof by telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or telecopier in
substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurocurrency Rate Advances, initial Interest Period and currency
for each such Advance. Each Lender shall before 1:00 P.M. (New York City time)
on the date of such Borrowing make available for the account of its Applicable
Lending Office to the Agent at the Agent’s Account, in same day funds, such
Lender’s ratable portion of such Borrowing. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Section 3.03, the Agent shall make such funds available to the Borrower that
requested such Advance by depositing such funds to such account as such Borrower
shall specify.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrowers may not select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate
Advances may not be outstanding as part of more than fifteen separate
Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower
giving such Notice. In the case of any Borrowing that the related Notice of
Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
Borrower giving such Notice shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Section 3.03, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender, contrary to its Commitment, will not make
available to the Agent such Lender’s ratable portion of such Borrowing, the
Agent may assume that such Lender has made such portion available to the Agent
on the date of such Borrowing in accordance with subsection (a) of this
Section 2.02 and the Agent may, in reliance upon such assumption, make available
to the applicable Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and such Borrower severally agree to repay without
duplication to the Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to such Borrower until the date such amount is repaid to the Agent, at (i) in
the case of such Borrower, the higher of (A) the interest rate applicable at the
time to Advances comprising such Borrowing and (B) the cost of funds incurred by
the Agent in

 

14



--------------------------------------------------------------------------------

respect of such amount and (ii) in the case of such Lender, (A) the Federal
Funds Rate in the case of Advances denominated in Dollars or (B) the cost of
funds incurred by the Agent in respect of such amount in the case of Advances
denominated in Euros or Sterling. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing. Nothing herein shall be
deemed to prejudice any rights which any Borrower may have against a Lender as a
result of any default by a Lender hereunder.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 1:00 P.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof by telecopier. Each such notice of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telephone, confirmed immediately in
writing, or telecopier, specifying therein the requested (i) date of such
issuance (which shall be a Business Day), (ii) Available Amount and currency of
such Letter of Credit, (iii) expiration date of such Letter of Credit (which
shall not be later than one year after the issuance thereof), (iv) name and
address of the beneficiary of such Letter of Credit and (v) form of such Letter
of Credit, and shall be accompanied by such customary application and agreement
for letter of credit as such Issuing Bank may specify to the Borrower requesting
such issuance for use in connection with such requested Letter of Credit (a
“Letter of Credit Agreement”). If the requested form of such Letter of Credit is
acceptable to such Issuing Bank in its sole discretion, such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Article III, make
such Letter of Credit available to the Borrower requesting such issuance at its
office referred to in Section 9.02 or as otherwise agreed with such Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

(b) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Ratable
Share of the aggregate amount available to be drawn under such Letter of Credit.
The Borrowers hereby agree to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the applicable Borrower on the date made, or
of any reimbursement payment required to be refunded to a Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.18, an assignment in accordance with
Section 9.07 or otherwise pursuant to this Agreement.

(c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by any such Issuing Bank of an Advance, which, in the case of a draft
denominated in Euros or Sterling, shall be a Base Rate Advance in Dollars equal
to the Equivalent of the amount of such draft and, in the case of a draft
denominated in Dollars, shall be a Base Rate Advance in the amount of such
draft. Each Issuing Bank shall give prompt notice (and such Issuing Bank will
use its commercially reasonable efforts to deliver such notice within one
Business Day) of each drawing under any

 

15



--------------------------------------------------------------------------------

Letter of Credit issued by it to the applicable Borrower and the Agent. Upon
written demand by such Issuing Bank, with a copy of such demand to the Agent,
each Lender shall pay to the Agent such Lender’s Ratable Share of such
outstanding Advance, by making available for the account of its Applicable
Lending Office to the Agent for the account of such Issuing Bank, by deposit to
the Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of such Advance to be funded by such Lender.
Promptly after receipt thereof, the Agent shall transfer such funds to such
Issuing Bank. Each Lender agrees to fund its Ratable Share of an outstanding
Advance on (i) the Business Day on which demand therefor is made by such Issuing
Bank, provided that notice of such demand is given not later than 11:00 A.M.
(New York City time) on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. If and
to the extent that any Lender shall not have so made the amount of such Advance
available to the Agent, such Lender agrees to pay to the Agent forthwith on
demand such amount together with interest thereon, for each day from the date of
demand by any such Issuing Bank until the date such amount is paid to the Agent,
at the Federal Funds Rate for its account or the account of such Issuing Bank,
as applicable. If such Lender shall pay to the Agent such amount for the account
of any such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute a Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the Agent
on the first Business Day of each month a written report summarizing issuance
and expiration dates of Letters of Credit during the preceding month and
drawings during such month under all Letters of Credit issued by it and (ii) to
the Agent and each Lender on the first Business Day of each calendar quarter a
written report setting forth the average daily aggregate Available Amount during
the preceding calendar quarter of all Letters of Credit issued by it.

(e) Failure to Make Advances. The failure of any Lender to make the Advance to
be made by it on the date specified in Section 2.03(c) shall not relieve any
other Lender of its obligation hereunder to make its Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on such date.

SECTION 2.04. Fees. (a) Commitment Fee. The Borrowers agree to pay to the Agent
for the account of each Lender a commitment fee on the average daily Unused
Revolving Credit Commitment of such Lender, from the Effective Date in the case
of each Initial Lender and from the effective date specified in the Assumption
Agreement or in the Assignment and Acceptance pursuant to which it became a
Lender in the case of each other Lender until the Termination Date, at a rate
per annum equal to the Applicable Commitment Fee Rate in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December, commencing September 30, 2009, and on the Termination
Date.

(b) Letter of Credit Fees. (i) Each Borrower shall pay to the Agent for the
account of each Lender a commission on such Lender’s Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit issued at its
request and outstanding from time to time at a rate per annum equal to the
Applicable Margin for Eurocurrency Rate Advances in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December, commencing September 30, 2009, and on the Termination Date, and after
the Termination Date payable upon demand; provided that the Applicable Margin
shall increase by 2% upon the occurrence and during the continuation of an Event
of Default if the Borrowers are required to pay default interest pursuant to
Section 2.07(b).

(ii) Each Borrower shall pay to each Issuing Bank for its own account such
reasonable and customary fronting, issuance, presentation, amendment and other
processing fees as may from time to time be agreed in writing between such
Borrower and such Issuing Bank.

(c) Agent’s Fees. The Borrowers shall pay to the Agent for its own account the
fees set forth in the fee letter between the Guarantor on behalf of the
Borrowers and the Agent or as may from time to time be otherwise agreed in
writing between the Borrowers and the Agent.

 

16



--------------------------------------------------------------------------------

SECTION 2.05. Optional Termination or Reduction of the Commitments. (a) The
Borrowers shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the Unused
Revolving Credit Commitments, provided that each partial reduction (i) shall be
in the aggregate amount of EUR 10,000,000 or an integral multiple of EUR
1,000,000 in excess thereof and (ii) shall be made ratably among the Lenders in
accordance with their Revolving Credit Commitments.

(b) The Borrowers shall have the right, upon at least three Business Days’
notice to the Agent, to terminate in whole or permanently reduce ratably in part
the unused Letter of Credit Commitments, provided that, to the extent
practicable, each partial reduction shall be made ratably among the Issuing
Banks in accordance with their Letter of Credit Commitments.

SECTION 2.06. Repayment. (a) Advances. Each Borrower shall repay to the Agent
for the ratable account of the Lenders on the Termination Date the aggregate
principal amount of the Advances made to it then outstanding.

(b) Letter of Credit Reimbursements. The obligations of the Borrowers under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument,
in each case, relating to any Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances (it being understood that any such payment by the Borrowers is
without prejudice to, and does not constitute a waiver of, any rights the
Borrowers might have or might acquire as a result of the payment by any Lender
of any draft or the reimbursement by the Borrowers thereof or any claim that a
Borrower might have under Section 9.13):

(i) any lack of validity or enforceability of this Agreement, any Letter of
Credit, any Letter of Credit Agreement or any other agreement or instrument, in
each case, relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrowers in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(iii) the existence of any claim, set-off, defense or other right that the
Borrowers may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrowers in respect of the L/C Related Documents;
or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrowers or a guarantor.

 

17



--------------------------------------------------------------------------------

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. Each Borrower shall
pay interest on the unpaid principal amount of each Advance made to it and owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time plus (z) the Mandatory Cost, if any, payable in arrears quarterly on the
last day of each March, June, September and December during such periods and on
the date such Base Rate Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time plus (z) the Mandatory Cost, if any, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurocurrency Rate Advance shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default that has not been waived, the Agent may, and upon the request of the
Required Lenders shall, require each Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance made to it and
owing to each Lender, payable in arrears on the dates referred to in
clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above; provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Agent.

(c) Effective Global Rate. For the purposes of articles L. 313-4 of the French
Code Monétaire et Financier and articles L. 313-1 and L. 313-2, R. 313-1 and R.
313-2 of the French Code de la Consommation, Lubrizol France acknowledges that
the effective global rate (taux effectif global or TEG) for the Facility cannot
be calculated as of the date hereof, primarily because of the floating nature of
the rate of interest applicable to the Advances and the ability of the Borrowers
to select the currency and the duration of each Interest Period. However,
Lubrizol France acknowledges that it has received from the Agent, on the date
hereof, a letter (the “TEG Letter”) containing an example of calculation of the
effective global rate, based upon certain assumptions as set out in the TEG
Letter. In addition, in the event that any French Designated Subsidiary becomes
a Borrower hereunder, the Designation Letter for such additional Borrower shall
contain an acknowledgement of such Designated Subsidiary similar to the
acknowledgement of Lubrizol France contained in this Section 2.07(c) and a
letter substantially in the same form as the TEG Letter. The TEG Letter and any
other letter delivered to a French Designated Subsidiary shall form an integral
part of this Agreement.

SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurocurrency Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrowers and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.07(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.07(a)(ii).

(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (New York City time) on the
second Business Day before the making of a Borrowing in sufficient amounts to
fund their respective Advances as a part of such Borrowing during its Interest
Period or (ii) the Eurocurrency Rate for any

 

18



--------------------------------------------------------------------------------

Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders, as determined in the exercise of each such Lender’s
commercially reasonable discretion, of making, funding or maintaining their
respective Eurocurrency Rate Advances for such Interest Period, the Agent shall
forthwith so notify the Borrowers and the Lenders, whereupon (A) the relevant
Borrowers will, on the last day of the then existing Interest Period therefor,
(1) if such Eurocurrency Rate Advances are denominated in Dollars, either
(x) prepay such Advances or (y) Convert such Advances into Base Rate Advances
and (2) if such Eurocurrency Rate Advances are denominated in Euros or Sterling,
either (x) prepay such Advances or (y) exchange such Advances into an Equivalent
amount of Dollars and Convert such Advances into Base Rate Advances and (B) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall be suspended until the Agent shall notify the Borrowers and
the Lenders that the circumstances causing such suspension no longer exist.

(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in Euros or
Sterling, be exchanged for an Equivalent amount of Dollars and Convert into Base
Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances denominated in Dollars comprising any Borrowing shall be reduced,
by payment or prepayment or otherwise, to less than the Borrowing Minimum, such
Advances shall automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default that
has not been waived, (i) each Eurocurrency Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, (A) if such
Eurocurrency Rate Advances are denominated in Dollars, be Converted into Base
Rate Advances and (B) if such Eurocurrency Rate Advances are denominated in
Euros or Sterling, be exchanged for an Equivalent amount of Dollars and be
Converted into Base Rate Advances and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurocurrency Rate Advances shall be
suspended.

(f) If the service selected by the Agent to determine the EURIBO Rate or
Eurocurrency Rate is unavailable and fewer than two Reference Banks furnish
timely information to the Agent for determining the Eurocurrency Rate for any
Eurocurrency Rate Advances,

(i) the Agent shall forthwith notify the Borrowers and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances,

(ii) each such Eurocurrency Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, (A) if such Eurocurrency Rate
Advance is denominated in Dollars, Convert into a Base Rate Advance and (B) if
such Eurocurrency Rate Advance is denominated in Euros or Sterling, be prepaid
by the applicable Borrower or be automatically exchanged for an Equivalent
amount of Dollars and be Converted into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances
denominated in, or to Convert Advances into Eurocurrency Rate Advances of, the
affected currency shall be suspended until the Agent shall notify the Borrowers
and the Lenders that the circumstances causing such suspension no longer exist.

SECTION 2.09. Optional Conversion of Advances. Any Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.08 and 2.12, Convert any or all Advances
of one Type comprising the same Borrowing made to it into Advances of the other
Type; provided, however, that any Conversion of Eurocurrency

 

19



--------------------------------------------------------------------------------

Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurocurrency Rate Advances, any Conversion of Base Rate
Advances into Eurocurrency Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(b), no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(b) and each
Conversion of Advances comprising part of the same Borrowing under any Facility
shall be made ratably among the Lenders in accordance with their Commitments
under such Facility. Each such notice of a Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Advances to be Converted, and (iii) if such Conversion is into Eurocurrency Rate
Advances, the duration of the initial Interest Period for each such Advance.
Each notice of Conversion shall be irrevocable and binding on the Borrower
giving such notice.

SECTION 2.10. Prepayments of Advances. (a) Optional. Any Borrower may, upon
notice not later than 11:00 A.M. (London time) two Business Days prior to the
date of such prepayment, in the case of Eurocurrency Rate Advances, and not
later than 11:00 A.M. (New York City time) on the date of such prepayment, in
the case of Base Rate Advances, to the Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given, such
Borrower shall prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than the Borrowing Minimum or a Borrowing Multiple in
excess thereof and (y) in the event of any such prepayment of a Eurocurrency
Rate Advance, the applicable Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(c).

(b) Mandatory. (i) If, on any date, the Agent notifies the Borrowers that, on
any interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Euros then outstanding plus (B) the Equivalent in Euros
(determined on the third Business Day prior to such interest payment date) of
the aggregate principal amount of all Advances denominated in Dollars or
Sterling then outstanding exceeds 105% of the aggregate Revolving Credit
Commitments of the Lenders on such date, Lubrizol France shall (or shall procure
that the other Borrowers shall), as soon as practicable and in any event within
five Business Days after receipt of such notice, subject to the proviso to this
sentence set forth below, prepay the outstanding principal amount of any
Advances owing by the Borrower in an aggregate amount sufficient to reduce such
sum to an amount not to exceed 100% of the aggregate Revolving Credit
Commitments of the Lenders on such date together with any interest accrued to
the date of such prepayment on the aggregate principal amount of Advances
prepaid; provided that if the aggregate principal amount of Base Rate Advances
outstanding at the time of such required prepayment is less than the amount of
such required prepayment, the portion of such required prepayment in excess of
the aggregate principal amount of Base Rate Advances then outstanding shall be
deferred until the earliest to occur of the last day of the Interest Period of
the outstanding Eurocurrency Rate Advances in an aggregate amount equal to the
excess of such required prepayment.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(c). The
Agent shall give prompt notice of any prepayment required under this
Section 2.10(b) to the Borrowers and the Lenders.

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Advances or agreeing
to issue or of issuing or maintaining or participating in Letters of Credit
(excluding for purposes of this Section 2.11 any such increased costs resulting
from taxes (as to which Section 2.14 shall govern)), then the Borrower to which
such Eurocurrency Rate Advances were made or which requested such Letters of
Credit (or each Borrower ratably, in respect of unused Revolving Credit
Commitment) shall from time to time, without premium or penalty, upon written
demand by such Lender (with a copy of such demand to the Agent),

 

20



--------------------------------------------------------------------------------

pay to the Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost; provided however, that at such
time such Lender shall be generally assessing such amounts on a
non-discriminatory basis against borrowers under agreements having provisions
similar to this Section. A certificate as to the amount of such increased cost,
submitted to such Borrower and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent error in the calculation of such amounts.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender (taking into consideration such Lender’s (or such
controlling corporation’s) policies with respect to capital adequacy) and that
the amount of such capital is increased by or based upon the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder and other commitments of this type or the issuance or maintenance of
or participation in the Letters of Credit (or similar contingent obligations),
then, upon written demand by such Lender (with a copy of such demand to the
Agent), each Borrower shall pay to the Agent for the account of such Lender,
from time to time as specified by such Lender, without premium or penalty,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder or the issuance or maintenance of or participation in the Letters of
Credit, in an amount for each Borrower determined in accordance with the amount
of Advances made to it and Letters of Credit issued at its request (or for each
Borrower ratably, in respect of unused Revolving Credit Commitment); provided,
however, that at such time such Lender shall be generally assessing such amounts
on a non-discriminatory basis against borrowers under agreements having
provisions similar to this Section. A certificate as to such amounts submitted
to the relevant Borrowers and the Agent by such Lender shall be conclusive and
binding for all purposes, absent error in the calculation of such amounts.

(c) Each Lender will notify the relevant Borrowers of any change that will
entitle such Lender to compensation under this Section 2.11 as promptly as
practicable, but in any event within 90 days after such Lender obtains knowledge
thereof; provided, however, that, if any Lender fails to give such notice within
90 days after it obtains knowledge of such change, such Lender shall, with
respect to compensation payable in respect of any costs resulting from such
change, only be entitled to payment for costs incurred from and after the date
that such Lender does give such notice plus, if such change shall have
retroactive effect, costs resulting from such change during the period of
retroactive effect thereof. Any Lender claiming any additional amounts payable
pursuant to this Section agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurocurrency Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in any Committed Currency or to
fund or maintain Eurocurrency Rate Advances in such Committed Currency
hereunder, (a) each Eurocurrency Rate Advance will automatically, upon such
demand (i) if such Eurocurrency Rate Advance is denominated in Dollars, be
Converted into a Base Rate Advance and (ii) if such Eurocurrency Rate Advance is
denominated in Euros or Sterling, be exchanged into an Equivalent amount of
Dollars and be Converted into a Base Rate Advance and (b) the obligation of the
Lenders to make Eurocurrency Rate Advances or to Convert Advances into
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Borrowers and the Lenders that the circumstances causing such suspension no
longer exist.

SECTION 2.13. Payments and Computations. (a) The Borrowers shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 11:00 A.M. (New York City time) on the day when due in Euros (except
for Advances denominated in any other Committed Currency, in which case such
payments shall be made in such Committed Currency) to the Agent, by deposit of
such funds to the Agent’s Account in same day funds. The Guarantor shall make
each payment due by it hereunder, irrespective of any right of counterclaim or
set-off, not later than

 

21



--------------------------------------------------------------------------------

11:00 A.M. (New York City time) on the day when due in Euros (except for
guaranty obligations in respect of obligations of the Borrowers denominated in
any other Committed Currency, in which case such payments shall be made in such
Committed Currency) to the Agent, by deposit of such funds to the Agent’s
Account in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest,
commitment fees or commissions ratably (other than amounts payable pursuant to
Section 2.04(b)(ii), 2.11, 2.14 or 9.04(c)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Assuming Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.18 and upon
the Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Increase Date, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the Business
Day next succeeding, and such extension of time shall in such case be included
in the computation of payment of interest, fee or commission, as the case may
be; provided, however, that, if such extension would cause payment of interest
on or principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the Business Day next preceding.

(d) Unless the Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent any Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Euros or Sterling.

(e) If the Agent receives funds for application to the obligations hereunder
under circumstances for which neither this Agreement nor any Borrower specifies
the Advances to which, or the manner in which, such funds are to be applied, the
Agent may, but shall not be obligated to, elect to distribute such funds to each
Lender ratably in accordance with such Lender’s proportionate share of the sum
of the principal amount of all outstanding Advances and the Available Amount of
all Letters of Credit then outstanding, in repayment or prepayment of such of
the outstanding Advances or other obligations owed to such Lender, and for
application to such principal installments, as the Agent shall direct, in each
case first toward such Advances or other obligations as are denominated in the
same currency as such received funds.

(f) To the extent that the Agent receives funds for application to the amounts
owing by the Borrowers under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
such other Committed Currency, to the extent

 

22



--------------------------------------------------------------------------------

necessary to enable the Agent to distribute such funds in accordance with the
terms of this Section 2.13; provided that each Borrower and each of the Lenders
hereby agree that the Agent shall not be liable or responsible for any loss,
cost or expense suffered by such Borrower or such Lender as a result of any
conversion or exchange of currencies affected pursuant to this Section 2.13(f)
or as a result of the failure of the Agent to effect any such conversion or
exchange; and provided further that such Borrower agrees to indemnify the Agent
and each Lender, and hold the Agent and each Lender harmless, for any and all
losses, costs and expenses incurred by the Agent or any Lender for any
conversion or exchange of currencies (or the failure to convert or exchange any
currencies) in accordance with this Section 2.13(f).

(g) Notwithstanding any of the foregoing or any other provision of this Credit
Agreement or the Notes to the contrary, payments of interest made by Lubrizol
France or any French Designated Subsidiary in respect of any Advances owing to
any Lender acting through a lending office in France shall be paid directly by
such Borrower to such Lender (or if requested by the Agent prior to the date
such interest is due and owing, to a paying agent in France appointed by the
Agent for such purpose for onward transfer in France by such paying agent to
such Lender) exclusively through French bank accounts, in an amount to each such
Lender (or paying agent, as applicable) as calculated by the Agent upon the
request of such Borrower. Each Lender acting through a lending office in France
agrees to notify the Borrowers in writing that it is acting through a lending
office in France as soon as possible but no later than two (2) Business Days
prior to the date an interest payment is due and owing to such Lender.

SECTION 2.14. Taxes. (a) Any and all payments by the Borrowers to or for the
account of any Lender or the Agent hereunder or under the Notes and any and all
payments by the Guarantor to or for the account of any Lender or the Agent
hereunder shall be made, in accordance with Section 2.13 or the applicable
provisions of such other documents, free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Agent, (i) foreign, United States federal, state and
local taxes imposed on its overall net income and franchise taxes imposed on it
in lieu of net income taxes by the jurisdiction under the laws of which such
Lender or the Agent (as the case may be) is organized or any political
subdivision thereof, or by any jurisdiction where such Lender or the Agent (as
the case may be) is doing business or any political subdivision thereof and, in
the case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof, or by
any jurisdiction where such Lender’s Applicable Lending Office is doing business
or any political subdivision thereof and (ii) United States state and local
withholding taxes (in the appropriate amount) on the gross amount of interest
paid by the Loan Parties for which such Lender or the Agent (as the case may be)
is entitled to a credit for such withholding taxes against a tax described in
(i) (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under the Notes
being hereinafter referred to as “Taxes”). If any Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder or under
any Note or any other documents to be delivered hereunder to any Lender or the
Agent or if the Guarantor shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under any other documents to be
delivered hereunder to any Lender or the Agent, (x) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(y) such Loan Party shall make such deductions and (z) such Loan Party shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law. For the avoidance of doubt, if any Loan Party
shall be required by a court of competent jurisdiction to pay over an amount
other than as Taxes, there shall be no adjustment as to such payment under this
Section 2.14(a).

(b) In addition, each relevant Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes any other
documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

 

23



--------------------------------------------------------------------------------

(c) Each Borrower (solely in respect of Taxes, Other Taxes and any liability
arising therefrom or with respect thereto that are related to Advances made to
such Borrower or Letters of Credit issued at the request of such Borrower; and
otherwise, ratably with each other Borrower), and the Guarantor shall indemnify
each Lender and the Agent for and hold it harmless against the full amount of
Taxes or Other Taxes (including, without limitation, taxes of any kind imposed
or asserted by any jurisdiction on amounts payable under this Section 2.14)
imposed on or paid by such Lender or the Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
such Lender or the Agent (as the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the relevant Loan
Party shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assumption Agreement
or the Assignment and Acceptance pursuant to which it becomes a Lender in the
case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Guarantor (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Guarantor with
two original Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service, properly
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes (and tax withheld in excess of such rate shall be included in Taxes)
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. If any form or document referred to in this subsection (e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W-8BEN or W-8ECI, that the Lender reasonably considers to
be confidential, the Lender shall give notice thereof to the Guarantor and shall
not be obligated to include in such form or document such confidential
information. For purposes of this subsection (e), the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code

(f) For any period with respect to which a Lender has failed to provide the
Guarantor with the appropriate form, certificate or other document described in
Section 2.14(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form otherwise is not required under subsection (e) above), such Lender
shall not be entitled to indemnification under Section 2.14(a) or (c) with
respect to Taxes imposed by the United States by reason of such failure and the
Loan Parties may withhold at the full United States statutory withholding tax
rate on interest (currently, 30%); provided, however, that should a Lender
become subject to Taxes because of its failure to deliver a form, certificate or
other document required hereunder, the Loan Parties shall take such steps as the
Lender shall reasonably request to assist the Lender to recover such Taxes.

(g) Each Lender that (i) is a non-French tax resident and (ii) lending to a
French Borrower from a lending office in France severally agrees to provide the
French Borrower and the Agent with a letter from its local French tax office
complying with the conditions set out in the French tax authorities guidelines 5
I-1224 n° 50, dated December 1, 1997. Such Lender will provide such letter to
the French Borrower and the Agent each year before the date of the first payment
of interest to be made in such year by the French Borrower to the benefit of
such Lender. In the case where the applicable Lender would not provide such
letter as required above, and as a consequence, the French Borrower would deduct
as required by law a French withholding tax from the interest paid to such
Lender, such withholding tax shall be considered excluded from Taxes. The French
Borrower shall take such steps as reasonably requested by such Lender, and such
Lender shall cooperate with the Borrower, in order to recover the withholding
tax from the French tax authorities to the extent allowed by law and the French
Borrower shall promptly remit to such Lender the amount of the withholding tax
refunded to it.

 

24



--------------------------------------------------------------------------------

(h) Each Lender that makes an Advance to, or that issues a Letter of Credit at
the request of, Lubrizol Europe or LECC (or any Belgian Designated Subsidiary
that becomes a Borrower hereunder) represents, as of the date hereof, that it is
a tax resident of a member state of the European Economic Area and/or of a
country with a bilateral tax treaty in effect with Belgium.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.11, 2.14 or 9.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Each Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off as
provided in Section 9.05) with respect to such participation as fully as if such
Lender were the direct creditor of such Borrower in the amount of such
participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. Each
Borrower agrees that upon notice by any Lender to such Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
such Borrower shall promptly execute and deliver to such Lender a Note in
substantially the form of Exhibit A hereto, payable to the order of such Lender
in a principal amount equal to the Revolving Credit Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing, the
currency of such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iv) the amount of any sum received by the Agent from each
Borrower hereunder and each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrowers under this
Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and each of the Borrowers agrees that it or its Subsidiaries, as applicable,
shall use such proceeds) solely for general corporate purposes of the Borrowers
and their respective Subsidiaries.

 

25



--------------------------------------------------------------------------------

SECTION 2.18. Increase in the Aggregate Commitments. (a) The Borrowers may, at
any time but in any event not more than once in any calendar year prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
the Commitment be increased by an amount of EUR 10,000,000 or an integral
multiple thereof (each a “Commitment Increase”) to be effective as of a date
that is at least 90 days prior to the scheduled Termination Date then in effect
(the “Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Commitments at
any time exceed EUR 200,000,000 and (ii) on the date of any request by the
Borrowers for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Article III shall be satisfied.

(b) The Agent shall promptly notify the Lenders of a request by the Borrowers
for a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrowers and the Agent.

(c) Promptly following each Commitment Date, the Agent shall notify the
Borrowers as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrowers may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of EUR 5,000,000 or an integral multiple of EUR 1,000,000 in excess
thereof.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.18(b)) as of such Increase Date; provided,
however, that the Agent shall have received on or before such Increase Date the
following, each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors of each Loan
Party or the Executive Committee of such Board approving the Commitment Increase
and the corresponding modifications to this Agreement and (B) an opinion of
counsel for each Loan (which may be in-house counsel), in substantially the form
of Exhibit D hereto;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrowers and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Borrowers; and

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrowers and the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrowers, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its

 

26



--------------------------------------------------------------------------------

Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, in the case of such Assuming Lender, an amount equal to such Assuming
Lender’s ratable portion of the Borrowings then outstanding (calculated based on
its Revolving Credit Commitment as a percentage of the aggregate Revolving
Credit Commitments outstanding after giving effect to the relevant Commitment
Increase) and, in the case of such Increasing Lender, an amount equal to the
excess of (i) such Increasing Lender’s ratable portion of the Borrowings then
outstanding (calculated based on its Revolving Credit Commitment as a percentage
of the aggregate Revolving Credit Commitments outstanding after giving effect to
the relevant Commitment Increase) over (ii) such Increasing Lender’s ratable
portion of the Borrowings then outstanding (calculated based on its Revolving
Credit Commitment (without giving effect to the relevant Commitment Increase) as
a percentage of the aggregate Revolving Credit Commitments (without giving
effect to the relevant Commitment Increase). After the Agent’s receipt of such
funds from each such Increasing Lender and each such Assuming Lender, the Agent
will promptly thereafter cause to be distributed like funds to the other Lenders
for the account of their respective Applicable Lending Offices in an amount to
each other Lender such that the aggregate amount of the outstanding Advances
owing to each Lender after giving effect to such distribution equals such
Lender’s ratable portion of the Borrowings then outstanding (calculated based on
its Revolving Credit Commitment as a percentage of the aggregate Revolving
Credit Commitments outstanding after giving effect to the relevant Commitment
Increase).

SECTION 2.19. Credit Transactions in France. Each Lender that makes an Advance
to, or that issues a Letter of Credit at the request of, Lubrizol France (or any
French Designated Subsidiary that becomes a Borrower hereunder) represents that
it is authorized to carry out such credit transactions in France pursuant to
applicable banking monopoly laws and regulations of France.

SECTION 2.20. Credit Obligations of Borrowers Several. For the avoidance of
doubt, it is acknowledged that the obligations of the Borrowers (including any
Designated Subsidiary that becomes a Borrower hereunder) are several and no
Borrower is acting jointly and severally with any other Loan Party or shall be
the joint and several obligor for the obligations of any other Loan Party under
the Loan Documents.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date on or prior to July 21, 2009 (the “Effective Date”) on which the following
conditions precedent have been satisfied:

(a) There shall have occurred no Material Adverse Change since December 31,
2008.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Guarantor or any of its Subsidiaries pending or, to the knowledge
of the Guarantor, threatened before any court, governmental agency or arbitrator
that (i) could be reasonably likely to have a Material Adverse Effect other than
the matters described on Schedule 3.01(b) hereto (the “Disclosed Litigation”) or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there shall have been no material adverse change in the status, or
financial effect on the Guarantor or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 3.01(b) hereto.

(c) Nothing shall have come to the attention of the Lenders during the course of
their due diligence investigation to lead them to believe that any written
information provided to them by the Loan Parties was or has become misleading,
incorrect or incomplete in any material respect; without limiting the generality
of the foregoing, the Lenders shall have been given such access to the
management, records, books of account, contracts and properties of the Guarantor
and its Subsidiaries as they shall have reasonably requested.

 

27



--------------------------------------------------------------------------------

(d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders, in each case that
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated hereby.

(e) The Borrowers shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.

(f) The Guarantor shall have paid (or procured the payment of) all accrued fees
and expenses of the Agent and the Lenders (including the accrued reasonable fees
and expenses of counsel to the Agent).

(g) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of each of the Loan Parties, dated the Effective Date,
stating that:

(i) The representations and warranties of such Loan Party contained in Article
IV are correct on and as of the Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(h) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Notes) in sufficient copies for each Lender:

(i) The Notes to the Lenders to the extent requested by any Lender pursuant to
Section 2.16.

(ii) Certified copies of (A) the constitutive documents of each Loan Party
(including, (1) in the case of Lubrizol Europe and LECC, the corporate file of
each of Lubrizol Europe and LECC, such corporate file to include at least the
Articles of Association (statuten), certificate of non-bankruptcy, and an up to
date extract from the Crossroad Bank for Enterprises (Kruispuntbank van
Ondernemingen) in respect of Lubrizol Europe and LECC, respectively, and (2) in
the case of Lubrizol France the Statuts and the Extrait K-bis of Lubrizol
France), (B) the resolutions of the board of directors (or persons performing
similar functions) or shareholders (as appropriate) of each Loan Party approving
each Loan Document to which it is a party and, with respect to each of Lubrizol
Europe and LECC, resolutions confirming that the entry into the Loan Documents
and the transactions contemplated thereby is in its corporate interest and
(C) all documents evidencing other necessary corporate action and governmental
approvals of each Loan Party, if any, with respect to each Loan Document to
which it is a party.

(iii) A certificate of the Secretary or an Assistant Secretary (or persons
performing similar functions) of each Loan Party certifying the names and true
signatures of the officers of such Loan Party authorized to sign each Loan
Document to which it is a party and the other documents to be delivered
hereunder (to the extent such information is not available in the Extract from
the Crossroad Bank of Enterprises, the Extrait K-bis or similar public record of
such Loan Party).

(iv) A favorable opinion of the Vice President and General Counsel of the
Guarantor, substantially in the form of Exhibit D-1 hereto.

(v) (A) A favorable opinion of Jones, Day, special Belgian counsel to the
Belgian Borrowers, substantially in the form of Exhibit D-2, (B) a favorable
opinion of in-house French counsel to the Borrowers, substantially in the form
of Exhibit D-3, and (C) a favorable opinion of Cruz & Co., Gibraltar counsel to
the Borrowers, substantially in the form of Exhibit D-4 hereto.

 

28



--------------------------------------------------------------------------------

(vi) Lubrizol France shall have acknowledged receipt of the TEG Letter pursuant
to Section 2.07(c).

(i) The borrowers party to the Five Year Credit Agreement dated as of
September 14, 2005 (as amended, the “Existing Credit Agreement”) among Lubrizol
France (formerly known as Noveon Holdings France S.A.S.), Lubrizol Advanced
Materials Europe BVBA (formerly known as Noveon Europe BVBA), the Guarantor, the
lenders parties thereto and ABN AMRO Bank, N.A., as administrative agent, shall
have terminated the commitments of the lenders and repaid or prepaid all of the
obligations under the Existing Credit Agreement, and each of the Lenders that is
a party to the Existing Credit Agreement hereby waives, upon execution of this
Agreement, any notice required by the Existing Credit Agreement relating to the
termination of commitments thereunder.

SECTION 3.02. Conditions Precedent to the Initial Borrowing of Each Designated
Subsidiary. The obligation of each Lender to make an initial Advance to each
Designated Subsidiary following its designation as a Borrower hereunder pursuant
to Section 9.12 on the occasion of the initial Borrowing thereby is subject to
the Agent’s receipt on or before the date of such initial Borrowing of each of
the following, in form and substance satisfactory to the Agent and dated such
date:

(a) The Designation Letter of such Designated Subsidiary, in substantially the
form of Exhibit E hereto.

(b) The Note of such Designated Subsidiary to the Lenders to the extent
requested by any Lender pursuant to Section 2.16.

(c) A certificate of the Secretary or an Assistant Secretary (or person
performing similar functions) of such Designated Subsidiary certifying
(i) appropriate resolutions of the board of directors (or persons performing
similar functions) of such Designated Subsidiary approving this Agreement and
its Notes, and all documents evidencing other necessary corporate (or
equivalent) action and governmental approvals, if any, with respect to this
Agreement and its Notes (copies of which shall be attached thereto) and (ii) the
names and true signatures of the officers of such Designated Subsidiary
authorized to sign the Designation Letter of such Designated Subsidiary and its
Notes and the other documents to be delivered by such Designated Subsidiary
hereunder.

(d) A copy of a certificate of the Secretary of State (or other appropriate
governmental authority) of the jurisdiction of organization of such Designated
Subsidiary (to the extent such certificates are generally obtainable in such
jurisdiction), dated reasonably near the date of such Borrowing, certifying
that such Designated Subsidiary is duly organized and in good standing (or the
equivalent thereof) under the laws of the jurisdiction of its organization.

(e) A certificate signed by a duly authorized officer of such Designated
Subsidiary, dated as of the date of such Borrowing, certifying that such
Designated Subsidiary has obtained all authorizations, consents, approvals
(including, without limitation, exchange control approvals) and licenses of any
governmental authority or other third party necessary for such Designated
Subsidiary to execute and deliver its Designation Letter and its Notes and to
perform its obligations under this Agreement or any of its Notes.

(f) Such other documents, opinions and other information as any Lender, through
the Agent, may reasonably request, including, without limitation, “know your
customer” information customarily required in accordance with relevant banking
regulations.

 

29



--------------------------------------------------------------------------------

SECTION 3.03. Conditions Precedent to Each Borrowing, Issuance and Commitment
Increase. The obligation of each Lender to make an Advance on the occasion of
each Borrowing, the obligations of each Issuing Bank to issue a Letter of Credit
and each Commitment Increase shall be subject to the conditions precedent that
the Effective Date shall have occurred and on the date of such Borrowing, such
issuance or such Commitment Increase, as applicable, (a) the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing, Notice of Issuance or request for Commitment Increase and the
acceptance by such Borrower of the proceeds of such Borrowing shall constitute a
representation and warranty by such Borrower that on the date of such Borrowing
or such issuance or the applicable Increase Date such statements are true):

(i) the representations and warranties contained in Article IV (except, in the
case of Borrowings made after the initial Borrowing and in the case of the
issuance of Letters of Credit, the representations set forth in the last
sentence of Section 4.01(e) thereof) (and, if such Borrowing shall have been
requested by a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Letter) are correct on and as
of such date, before and after giving effect to such Borrowing, such issuance or
such Commitment Increase and to the application of the proceeds therefrom, as
though made on and as of such date except to the extent that such
representations and warranties expressly relate to an earlier specified date,
and

(ii) no event has occurred and is continuing, or would result from such
Borrowing, such issuance or such Commitment Increase or from the application of
the proceeds therefrom, that constitutes a Default;

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, no Issuing Bank
will be required to issue or renew any Letter of Credit, unless such Issuing
Bank is satisfied that any exposure that would result therefrom is eliminated or
fully covered by the Commitments of the non-Defaulting Lenders or by cash
collateralization or a combination thereof satisfactory to such Issuing Bank.

SECTION 3.04. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrowers, by notice
to the Lenders, designate as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Guarantor. The Guarantor
represents and warrants as follows:

(a) The Guarantor is a Person duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation.

(b) The execution, delivery and performance by the Guarantor of each Loan
Document to which it is a party and to be delivered by it, and the consummation
of the transactions contemplated hereby, are within the Guarantor’s corporate or
other powers, have been duly authorized by all necessary corporate

 

30



--------------------------------------------------------------------------------

or other action, and do not contravene (i) the Guarantor’s charter or code of
regulations or comparable organizational documents or (ii) any applicable law or
any contractual restriction in any material contract or, to the knowledge of the
chief financial officer of the Guarantor, any other contract the breach of which
would limit the ability of the Guarantor to perform its obligations under any
Loan Document, binding on or affecting the Guarantor.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Guarantor of any
Loan Document to which it is a party and to be delivered by it or for the
consummation of the transactions contemplated hereby, other than authorizations,
approvals, actions, notices or filings (i) that have been duly obtained, taken,
given or made and are in full force and effect or (ii) as to which the failure
to obtain, take, give or make would not reasonably be likely to result in a
Material Adverse Effect.

(d) This Agreement has been duly executed and delivered by the Guarantor. This
Agreement is the legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or law).

(e) The Consolidated balance sheet of the Guarantor and its Subsidiaries as at
December 31, 2008, and the related Consolidated statements of income and cash
flows of the Guarantor and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Deloitte & Touche LLP, independent public
accountants, and the Consolidated balance sheet of the Guarantor and its
Subsidiaries as at March 31, 2009, and the related Consolidated statements of
income and cash flows of the Guarantor and its Subsidiaries for the three months
then ended, duly certified by the chief financial officer of the Guarantor,
copies of which have been furnished to each Lender, fairly present, subject, in
the case of said balance sheet as at March 31, 2009, and said statements of
income and cash flows for the three months then ended, to year-end audit
adjustments, the Consolidated financial condition of the Guarantor and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the Guarantor and its Subsidiaries for the periods ended on such dates, all in
accordance with GAAP consistently applied. Since December 31, 2008, there has
been no Material Adverse Change.

(f) There is no pending or, to the Guarantor’s knowledge, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting the Guarantor or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) would be reasonably
likely to have a Material Adverse Effect (other than the Disclosed Litigation)
or (ii) purports to affect the legality, validity or enforceability of this
Agreement or any other Loan Document or the consummation of the transactions
contemplated hereby, and there has been no adverse change in the status, or
financial effect on the Guarantor or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 3.01(b) hereto.

(g) Any information, exhibit or report that has been or will hereafter be
furnished by or on behalf of the Guarantor to the Agent or any Lender in
connection with the negotiation and syndication of this Agreement or pursuant to
the terms of this Agreement is and will be when furnished, taken as a whole,
complete and correct in all material respects and does not and will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances under which such statements were or are
made.

(h) The Guarantor is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

 

31



--------------------------------------------------------------------------------

(i) The Guarantor is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

(j) The Guarantor is, individually and together with its Subsidiaries, Solvent.
“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (ii) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (iii) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (iv) such Person is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

SECTION 4.02. Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:

(a) It is a Person duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation (to the extent such concept is
recognized under such laws generally).

(b) The execution, delivery and performance by it of each Loan Document to which
it is a party and to be delivered by it, and the consummation of the
transactions contemplated hereby, are within such Borrower’s corporate or other
powers, have been duly authorized by all necessary corporate or other action,
and do not contravene (i) such Borrower’s charter or bylaws or comparable
organizational documents or (ii) any applicable law or any contractual
restriction in any material contract or, to the knowledge of the chief financial
officer of such Borrower, any other contract the breach of which would limit the
ability of such Borrower to perform its obligations under any Loan Document,
binding on or affecting such Borrower. With respect to Lubrizol Europe and LECC,
the entry into the Loan Documents and the transactions contemplated thereby is
in its corporate interest.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by such Borrower of any
Loan Document to which it is a party and to be delivered by it or for the
consummation of the transactions contemplated hereby, other than authorizations,
approvals, actions, notices or filings (i) that have been duly obtained, taken,
given or made and are in full force and effect or (ii) as to which the failure
to obtain, take, give or make would not reasonably be likely to result in a
Material Adverse Effect.

(d) This Agreement has been, and each of the other Loan Documents to be
delivered by it when delivered hereunder will have been, duly executed and
delivered by it. This Agreement is, and the other Loan Documents when delivered
hereunder will be, its legal, valid and binding obligation enforceable against
it in accordance with their respective terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or law).

(e) There is no pending or, to such Borrower’s knowledge, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting such Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) would

 

32



--------------------------------------------------------------------------------

be reasonably likely to have a Material Adverse Effect (other than the Disclosed
Litigation) or (ii) purports to affect the legality, validity or enforceability
of this Agreement or any other Loan Document or the consummation of the
transactions contemplated hereby, and there has been no adverse change in the
status, or financial effect on such Borrower or any of its Subsidiaries, of the
Disclosed Litigation from that described on Schedule 3.01(b) hereto.

(f) Any information, exhibit or report that has been or will hereafter be
furnished by or on behalf of such Borrower to the Agent or any Lender in
connection with the negotiation and syndication of this Agreement or pursuant to
the terms of this Agreement is and will be when furnished, taken as a whole,
complete and correct in all material respects and does not and will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances under which such statements were or are
made.

(g) Such Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

(h) Such Borrower is not an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall remain outstanding or any Lender shall have any
Commitment hereunder, each Borrower and the Guarantor will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and Environmental Laws and compliance with and/or obtaining any
authorization, approval or consent required to maintain the accuracy of the
respective representations in Sections 4.01(c) and 4.02(c).

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither such Loan Party nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiary operates;
provided, however, that such Loan Party and its Subsidiaries may self-insure to
the same extent as other companies engaged in similar businesses and owning
similar properties and to the extent consistent with prudent business practice.

 

33



--------------------------------------------------------------------------------

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that such Loan
Party and its Subsidiaries may consummate any merger or consolidation permitted
under Section 5.02(b) and provided further that neither such Loan Party nor any
of its Subsidiaries shall be required to preserve any right or franchise if the
Board of Directors (or equivalent governing body) of such Loan Party or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of such Loan Party or such Subsidiary, as the
case may be, and that the loss thereof is not disadvantageous in any material
respect to such Loan Party, such Subsidiary or the Lenders.

(e) Visitation Rights. At any reasonable time and from time to time, upon
reasonable notice and during normal business hours, permit the Agent or any of
the Lenders or any agents or representatives thereof, to examine and make copies
of and abstracts from the records and books of account of, and visit the
properties of, such Loan Party and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of such Loan Party and any of its Subsidiaries
with any of their officers or directors and with their independent certified
public accountants.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with GAAP in effect from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

(h) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Guarantor, the
Consolidated balance sheet of the Guarantor and its Subsidiaries as of the end
of such quarter and Consolidated statements of income and cash flows of the
Guarantor and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer of the
Guarantor as having been prepared in accordance with GAAP and certificates of
the chief financial officer of the Guarantor as to compliance with the terms of
this Agreement and setting forth in reasonable detail the calculations necessary
to demonstrate compliance with Section 5.03;

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Guarantor, a copy of the annual report for such year for the
Guarantor and its Subsidiaries, containing the Consolidated balance sheet of the
Guarantor and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Guarantor and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by Deloitte & Touche LLP or other independent
public accountants reasonably acceptable to the Required Lenders. There shall
also be provided, in reasonable detail, the calculations necessary to
demonstrate compliance with Section 5.03;

(iii) as soon as possible and in any event within five days after a responsible
officer of the Guarantor knows or should have known of the occurrence of each
Default continuing on the date of such statement, a statement of the chief
financial officer of the Guarantor setting forth details of such Default and the
action that the Guarantor has taken and/or proposes to take with respect
thereto;

(iv) promptly after the sending or filing thereof, copies of all reports that
the Guarantor sends to any of its security holders, and copies of all reports
and registration statements that the Guarantor or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;

 

34



--------------------------------------------------------------------------------

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Guarantor or any of its Subsidiaries of the type described in Section 4.01(f);
and

(vi) such other information respecting the Guarantor or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request.

(i) Pari Passu Status. Ensure, and cause each of its Designated Subsidiaries to
ensure, that the Debt outstanding under this Agreement and the Notes (including
without limitation, in the case of the Guarantor, the payment obligations of the
Guarantor under its Guaranty) ranks at least pari passu with all other senior
unsecured Debt of such Loan Party or such Designated Subsidiary, as the case may
be.

(j) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
their Affiliates on terms that are fair and reasonable and no less favorable to
the Guarantor or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall remain outstanding or any Lender shall have any
Commitment hereunder, neither any Borrower nor the Guarantor, will:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,

(ii) purchase money Liens upon or in any real property or equipment acquired or
held by the Guarantor or any Subsidiary in the ordinary course of business
(including any Lien in respect of a capitalized lease of personal property) to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition or lease of such
property or equipment, or Liens existing on such property or equipment at the
time of its acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no such Lien shall extend
to or cover any properties of any character other than the real property or
equipment being acquired or leased, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced,

(iii) Liens asserted by warehousemen, mechanics or materialmen which Liens are
being contested in good faith by appropriate proceedings diligently conducted
and for which reserves in accordance with GAAP are being maintained on the books
of the Guarantor and any mechanic’s, carrier’s, landlord’s or similar common law
or statutory lien incurred in the normal course of business which has not been
docketed as a judgment,

(iv) Liens or levies for taxes, fees, assessments or governmental charges not
yet due and payable or being contested in good faith by appropriate proceedings
diligently conducted and Liens resulting from or incurred with respect to legal
proceedings which are being contested in good faith by appropriate proceedings
diligently conducted; provided that reserves in accordance with GAAP are being
maintained on the books of the Guarantor with respect to such taxes, fees,
assessments, governmental charges and legal proceedings,

 

35



--------------------------------------------------------------------------------

(v) Liens securing only workers’ compensation, unemployment insurance or similar
obligations and/or deposits or pledges made in connection with, or to secure
payment of, utilities or similar services, leases, workers’ compensation,
unemployment insurance, old age pensions or other social security obligations,

(vi) Encumbrances as set forth in all deeds, title insurance and mortgages
existing as of the Effective Date in respect of all real property owned or
leased by the Guarantor or any of its Subsidiaries and any other zoning or deed
restrictions, public utility easements, minor title irregularities and similar
matters having no material adverse effect as a practical matter on the ownership
or use of any of the real property in question,

(vii) Liens securing or given in lieu of surety, stay, appeal or performance
bonds (other than contracts for the payment of indebtedness for borrowed money),
or deposits required by law or governmental regulations or by any court order,
decree, judgment or rule or as a condition to the transaction of business or the
exercise of any right, privilege or license, or Liens arising from a judgment
not constituting an Event of Default,

(viii) Interest or title of a lessor under a lease,

(ix) Liens in favor of the Agent or a Lender, if any, to secure the obligations
of the Loan Parties under the Loan Documents,

(x) Liens created or assumed in purchasing, constructing or improving any real
property or to which any real property is subject when purchased; provided,
however, that: (x) the mortgage, security interest or other lien is confined to
the property in question, and (y) the indebtedness secured thereby is
non-recourse as to any Loan Party and does not exceed the total cost of the
purchase, construction or improvement,

(xi) Any transfer of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business,

(xii) Any financing statement perfecting a security interest that would be
permissible under this Section 5.02(a),

(xiii) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Guarantor or any Subsidiary of the Guarantor or
becomes a Subsidiary of the Guarantor; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Guarantor or such Subsidiary or acquired by the Guarantor or such
Subsidiary,

(xiv) other Liens securing Debt in an aggregate principal amount not to exceed
at any time outstanding 2% of Consolidated Tangible Net Assets at the time such
Lien is incurred,

(xv) the replacement, extension or renewal of any Lien permitted by clause (i),
(ii), (viii), (ix) or (xii) above upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor) of the Debt secured
thereby, and

(xvi) Liens on receivables (and related assets) in connection with Permitted
Receivables Financings, so long as such Liens extend solely to the receivables
(and related assets) being securitized thereunder.

 

36



--------------------------------------------------------------------------------

(b) Mergers, Acquisitions, Etc. Merge with or into or consolidate with any other
Person; liquidate, wind up, dissolve or divide; acquire all or substantially all
of the properties or assets of any ongoing concern or ongoing line of business;
acquire all or substantially all of the capital stock or other equity interests
in or of any other Person other than in the ordinary course of business; or
agree, become or remain liable (contingently or otherwise) to do any of the
foregoing, or permit any of its Subsidiaries to do any of the foregoing, except:

(i) the Guarantor or any Subsidiary of the Guarantor may acquire all or
substantially all of the properties or assets of any other Person, acquire all
or substantially all of the capital stock or other equity interests in or of any
other Person, or become or remain liable (contingently or otherwise) to do any
of the foregoing,

(ii) a directly or indirectly wholly owned Subsidiary of the Guarantor (or any
Subsidiary of such Subsidiary) may merge with or into, consolidate with or into,
or liquidate into any other wholly owned Subsidiary of the Guarantor (or any
Subsidiary of such Subsidiary), and

(iii) a directly or indirectly wholly owned Subsidiary of the Guarantor (or any
Subsidiary of such Subsidiary) may merge with the Guarantor, provided that the
Guarantor shall be the surviving corporation,

provided further, in the case of each transaction permitted in clauses (i),
(ii) and (iii), that no Default shall have occurred and be continuing at the
time of such proposed transaction or would result therefrom.

(c) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except (i) sales of inventory in the ordinary course of its
business, (ii) sales, transfers or other dispositions of obsolete or worn-out
tools, equipment or other property (including leasehold interests) no longer
used or useful in business and sales of intellectual property determined to be
uneconomical, negligible or obsolete, (iii) sales, leases, transfers and other
dispositions of assets (other than Foreign Assets) by (x) any Subsidiary of the
Guarantor to the Guarantor or (y) any Subsidiary of the Guarantor to any other
Subsidiary of the Guarantor, (iv) sales, leases, transfers and other
dispositions of Foreign Assets by the Guarantor or any of its Subsidiaries to
the Guarantor or any of its Subsidiaries, (v) in addition to the sales permitted
in clauses (i), (ii), (iii) and (iv) above, sales of assets for fair value,
provided that in the case of the sale of any asset pursuant to this clause (v)
in a single transaction or a series of related transactions in an aggregate
amount exceeding $20,000,000, the fair value of such asset shall have been
determined in good faith by the Board of Directors of the Guarantor, and
(vi) sales or transfers of receivables (and related assets) in connection with
Permitted Receivables Financings.

(d) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
or their Subsidiaries to declare or pay dividends or other distributions in
respect of its equity interests or repay or prepay any Debt owed to, make loans
or advances to, or otherwise transfer assets to or invest in, the Guarantor or
any Subsidiary of the Guarantor (whether through a covenant restricting
dividends, loans, asset transfers or investments, a financial covenant or
otherwise), except (i) any agreement or instrument evidencing Debt existing on
the date hereof and (ii) any agreement in effect at the time such Subsidiary
becomes a Subsidiary of the Guarantor, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Guarantor.

(e) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by GAAP.

(f) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of the business of the Guarantor and its
Subsidiaries considered as a whole as carried on at the date hereof.

 

37



--------------------------------------------------------------------------------

SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall remain outstanding or any Lender shall have any
Commitment hereunder, the Guarantor will:

(a) Debt/EBITDA Ratio. Maintain a ratio of Consolidated Debt to Consolidated
EBITDA for the period of twelve months most recently ended on or prior to the
last day of each fiscal quarter of not greater than 3.50 : 1.00; provided,
however, to the extent that the Guarantor has cash or cash equivalents on hand
in an amount sufficient for the payment thereof, the outstanding 4.625% senior
notes due October 1, 2009 to be repaid by the Guarantor shall be excluded from
the calculation of Consolidated Debt for all reporting periods prior to
October 1, 2009.

(b) Interest Coverage Ratio. Maintain a ratio of Consolidated EBITDA for the
period of four quarters most recently ended to cash interest payable on, and
amortization of debt discount in respect of, all Debt during such period, by the
Guarantor and its Subsidiaries of not less than 3.50 : 1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Any Borrower shall fail to pay any principal of any Advance made to it when
the same becomes due and payable; or any Borrower shall fail to pay any interest
on any Advance made to it or make any other payment of fees or other amounts
payable under this Agreement or any Note within four Business Days after the
same becomes due and payable; or

(b) Any representation or warranty made by any Loan Party herein or by any Loan
Party (or any of its corporate officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made; or

(c) (i) Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e) or (h), 5.02 or 5.03, or (ii) any
Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 15 days after written notice thereof
shall have been given to the Borrowers by the Agent or any Lender; or

(d) Any Loan Party or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal amount of
at least $25,000,000 (or the equivalent thereof in any other currency) in the
aggregate at any one time (but excluding Debt outstanding hereunder) of such
Loan Party or such Subsidiary (as the case may be), when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or

(e) Any Loan Party or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or is in a state of cessation des paiements or shall make a
general assignment for the benefit of creditors; or any proceeding shall be

 

38



--------------------------------------------------------------------------------

instituted by or against any Loan Party or any of its Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up
(including a sluiting van een onderneming / fermeture d’enterprise),
administration, dissolution, reorganization, arrangement, adjustment,
protection, relief, composition (including a gerechtelijke reorganisatie /
réorganisation judiciaire, accord amiable / minnelijk akkoord, mandat ad hoc,
concilliation, redressement judiciaire or liquidation judiciaire) or any other
proceeding with a similar effect of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official (including a curator / curateur, liquidator,
liquidateur, voorlopig bewindvoerder / administrateur judiciaire, gerechtelijk
deskundige / expert judiciaire, gerechtsmandataris / mandataire de justice /
ondernemingsbemiddelaar / médiateur d’entreprise, sekwester / sequester,
mandataire ad hoc, conciliateur, administrateur or mandataire judiciaire) for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian, or other similar official (including a curator / curateur,
liquidator, liquidateur, voorlopig bewindvoerder / administrateur judiciaire,
gerechtelijk deskundige / expert judiciaire, commissaris inzake opschorting /
commissaire au sursis, sekwester / sequester, mandataire ad hoc, conciliateur,
administrateur or mandataire judiciaire) for, it or for any substantial part of
its property) shall occur; or any Loan Party or any of its Subsidiaries shall
take any corporate action to authorize any of the actions set forth above in
this subsection (e); or

(f) Judgments or orders for the payment of money in excess of $25,000,000 (or
the equivalent thereof in any other currency) in the aggregate shall be rendered
against any Loan Party or any of its Subsidiaries and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 10 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not be an Event of Default under this Section 6.01(f) if and for so
long as (i) the amount of such judgment or order is covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof and (ii) such insurer, which shall be rated at least “A” by A.M.
Best Company, has been notified of, and has not disputed the claim made for
payment of, the amount of such judgment or order; or

(g) (i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Guarantor (or other securities convertible
into such Voting Stock) representing 20% or more of the combined voting power of
all Voting Stock of the Guarantor; or (ii) during any period of up to 24
consecutive months, commencing before or after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Guarantor shall cease for any reason to constitute a majority of the board of
directors of the Guarantor; or (iii) the Guarantor shall cease to own, directly
or indirectly, all Voting Stock of each of the Borrowers, unless such Borrower
has been terminated as a Borrower in accordance with Section 9.12(b); or

(h) The Guarantor or any of its ERISA Affiliates shall incur, or, in the
reasonable opinion of the Required Lenders, shall be reasonably likely to incur
liability in excess of $25,000,000 in the aggregate as a result of one or more
of the following: (i) the occurrence of any ERISA Event; (ii) the partial or
complete withdrawal of the Guarantor or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or

(i) The Guaranty shall for any reason (including illegality) cease to be valid
and binding on or enforceable against the Guarantor, or the Guarantor shall so
state in writing or otherwise repudiate or disclaim its obligations under the
Guaranty;

 

39



--------------------------------------------------------------------------------

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, terminate the
Commitments (other than the Commitments to make Advances by an Issuing Bank or a
Lender pursuant to Section 2.03(c)), and thereupon the Commitments shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrowers, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Borrower under the U.S.
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances
shall automatically be terminated (other than the Commitments to make Advances
by an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing
Banks to issue Letters of Credit shall automatically be terminated and (B) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by each Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Lenders having at least a majority in
interest of the Revolving Credit Commitments, irrespective of whether it is
taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrowers to, and forthwith upon such demand each Borrower will,
(a) pay to the Agent on behalf of the Lenders in same day funds at the Agent’s
office designated in such demand, for deposit in the L/C Cash Collateral
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit issued at its request then outstanding or (b) make such other
arrangements in respect of such outstanding Letters of Credit as shall be
acceptable to the Lenders having at least a majority in interest of the
Revolving Credit Commitments; provided, however, that in the event of an actual
or deemed entry of an order for relief with respect to any Borrower or the
Guarantor under the U.S. Federal Bankruptcy Code, an amount equal to the
aggregate Available Amount of all outstanding Letters of Credit shall be
immediately due and payable to the Agent for the account of the Lenders without
notice to or demand upon the Borrowers, which are expressly waived by each
Borrower, to be held in the L/C Cash Collateral Account. If at any time the
Agent determines that any funds held in the L/C Cash Collateral Account are
subject to any right or claim of any Person other than the Agent and the Lenders
or that the total amount of such funds is less than the aggregate Available
Amount of all Letters of Credit, the relevant Borrowers will, forthwith upon
demand by the Agent, pay to the Agent, as additional funds to be deposited and
held in the L/C Cash Collateral Account, an amount equal to the excess of
(a) such aggregate Available Amount over (b) the total amount of funds, if any,
then held in the L/C Cash Collateral Account that the Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit, to the extent funds are on deposit in the L/C Cash Collateral Account,
such funds shall be applied to reimburse the Issuing Banks to the extent
permitted by applicable law. After (i) no Event of Default shall be continuing
or (ii) all such Letters of Credit shall have expired or been fully drawn upon
and all other obligations of the Borrowers hereunder and under the Notes shall
have been paid in full, the balance, if any, in such L/C Cash Collateral Account
shall be returned to the Borrowers.

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty. The Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of each Borrower now or hereafter existing under
or in respect of this Agreement and the Notes of such Borrower (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Agent or any Lender in enforcing any rights under this
Guaranty. Without limiting the generality of the foregoing, the Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any Borrower to the Agent or any Lender under
or in respect of this Agreement and its Notes but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Borrower. Notwithstanding
any other provisions of

 

40



--------------------------------------------------------------------------------

this Agreement, stock of a foreign entity directly held by the Guarantor shall
not serve as security for the Guaranteed Obligations, other than stock of any
such foreign entity representing no more than 65% of the total combined voting
power of all classes of stock of such entity entitled to vote.

SECTION 7.02. Guaranty Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the applicable Notes, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Agent or any Lender with respect thereto. The obligations of the
Guarantor under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other obligations of any Borrower under or in respect of this
Agreement and the Notes, and a separate action or actions may be brought and
prosecuted against the Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against any Borrower or whether any Borrower is
joined in any such action or actions. The liability of the Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
to the extent not prohibited by applicable law, the Guarantor hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to,
any or all of the following:

(a) any lack of validity or enforceability of this Agreement, any Note or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Borrower under or in respect of this Agreement, and Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Note, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower or any of its
Subsidiaries or otherwise;

(c) any taking, exchange, release or amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of collateral, if any, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement or the Notes or any other
assets of any Borrower or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;

(f) any failure of the Agent or any Lender to disclose to any Borrower any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to the Agent or such Lender (the Guarantor waiving any duty on
the part of the Agent and the Lenders to disclose such information);

(g) the release or reduction of liability of any other guarantor or surety with
respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise,
all as though such payment had not been made.

 

41



--------------------------------------------------------------------------------

SECTION 7.03. Waivers and Acknowledgments. (a) The Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other Person or any collateral.

(b) The Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) The Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Guarantor or other rights of the
Guarantor to proceed against any of the Borrowers, any other guarantor or any
other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the
Guarantor hereunder.

(d) The Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to the Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any Borrower or any of its Subsidiaries
now or hereafter known by the Agent or such Lender.

(e) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and that the waivers set forth in Section 7.02 and this Section 7.03 are
knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. The Guarantor hereby unconditionally and irrevocably
agrees, so long as any Event of Default has occurred and is continuing, not to
exercise any rights that it may now have or hereafter acquire against any
Borrower or any other insider guarantor that arise from the existence, payment,
performance or enforcement of the Guarantor’s obligations under or in respect of
this Guaranty, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Agent or any Lender against any
Borrower or any other insider guarantor or any collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from any
Borrower or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and the Commitments shall have expired or been terminated.
If any amount shall be paid to the Guarantor in violation of the immediately
preceding sentence at any time prior to the later of (a) the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty and (b) the Termination Date, such amount shall be received and held in
trust for the benefit of the Agent and the Lenders, shall be segregated from
other property and funds of the Guarantor and shall forthwith be paid or
delivered to the Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of this Agreement, or to be held as
collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) the Guarantor shall make payment to the
Agent or any Lender of all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash and (iii) the Termination Date shall have
occurred, the Agent and the Lenders will, at the Guarantor’s request and
expense, execute and deliver to the Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by the Guarantor pursuant to this
Guaranty.

 

42



--------------------------------------------------------------------------------

SECTION 7.05. Subordination. The Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to the Guarantor by each Borrower
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section 7.05:

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
bankruptcy law relating to any Borrower), the Guarantor may receive regularly
scheduled payments and dividends or other distributions in respect of equity, in
each case as otherwise permitted under this Agreement, from any Borrower on
account of the Subordinated Obligations. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any bankruptcy law relating to any Borrower), however,
unless the Required Lenders otherwise agree, the Guarantor shall not demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
bankruptcy law relating to any Borrower, the Guarantor agrees that the Agent and
the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any bankruptcy law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
bankruptcy law relating to any Borrower), the Guarantor shall, if the Agent so
requests, collect, enforce and receive payments on account of the Subordinated
Obligations as trustee for the Agent and the Lenders and deliver such payments
to the Agent on account of the Guaranteed Obligations (including all Post
Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Guarantor under the other provisions of this Guaranty.

(d) Agent Authorization. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any bankruptcy law relating to any Borrower), the Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of the Guarantor, to collect and enforce, and to submit claims in respect
of, Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and
(ii) to require the Guarantor (A) to collect and enforce, and to submit claims
in respect of, Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

SECTION 7.06. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon the Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07. The Guarantor shall not have the
right to assign its rights under this Article VII or any interest in this
Article VII without the prior written consent of the Agent and the Lenders.

 

43



--------------------------------------------------------------------------------

ARTICLE VIII

THE AGENT

SECTION 8.01. Authorization and Action. Each Lender (in its capacity as a Lender
and an Issuing Bank, as applicable) hereby appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law. The Agent agrees to give to each Lender prompt
notice of each notice given to it by any Loan Party pursuant to the terms of
this Agreement.

SECTION 8.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the Lender that made
any Advance as the holder of the Debt resulting therefrom until the Agent
receives and accepts an Assignment and Acceptance entered into by such Lender,
as assignor, and an Eligible Assignee, as assignee, as provided in Section 9.07;
(ii) may consult with legal counsel (including counsel for the Loan Parties),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement; (iv) shall not have any duty
to ascertain or to inquire as to the performance, observance or satisfaction of
any of the terms, covenants or conditions of this Agreement on the part of any
Loan Party or the existence at any time of any Default or to inspect the
property (including the books and records) of any Loan Party; (v) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier)
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 8.03. RBS and Affiliates. With respect to its Commitments, the Advances
made by it and the Notes issued to it, RBS shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not the Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include RBS in its individual capacity. RBS and its
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any Subsidiary of any Loan Party
and any Person who may do business with or own securities of any Loan Party or
any such Subsidiary, all as if RBS were not the Agent and without any duty to
account therefor to the Lenders. The Agent shall have no duty to disclose
information obtained or received by it or any of its affiliates relating to any
Loan Party or its Subsidiaries to the extent such information was obtained or
received in any capacity other than as Agent.

SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

44



--------------------------------------------------------------------------------

SECTION 8.05. Indemnification. (a) The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Borrowers), ratably according to the respective
principal amounts of the Advances then owed to each of them (or if no Advances
are at the time outstanding, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross
negligence or willful misconduct, as determined by a non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Borrowers. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party. For purposes of
this Section 8.05(a), the Lenders’ respective pro rata shares of any amount
shall be determined, at any time, according to the sum of (i) the aggregate
principal amount of the Advances (based on the Equivalent in Euros at such time)
outstanding at such time and owing to the respective Lenders, (ii) their
respective Ratable Shares of the aggregate Available Amount of all Letters of
Credit outstanding at such time and (iii) their respective Unused Revolving
Credit Commitments at such time.

(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Borrowers) from and against such Lender’s Ratable
Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
such Issuing Bank in any way relating to or arising out of this Agreement or any
action taken or omitted by such Issuing Bank hereunder or in connection
herewith; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Issuing Bank’s gross
negligence or willful misconduct, as determined by a non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Lender agrees to reimburse any such Issuing Bank promptly upon demand for its
Ratable Share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Borrowers under Section 9.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Borrowers.

(c) The failure of any Lender to reimburse the Agent or the Issuing Bank
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to the Agent or the Issuing Bank as provided herein shall not
relieve any other Lender of its obligation hereunder to reimburse the Agent or
the Issuing Bank for its ratable share of such amount, but no Lender shall be
responsible for the failure of any other Lender to reimburse the Agent or an
Issuing Bank for such other Lender’s ratable share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 8.05 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.

SECTION 8.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrowers and may be removed at
any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent with the consent of the Borrowers, which consent shall not be
unreasonably withheld and shall not be required if any Event of Default has
occurred and is continuing. If no successor Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment, within 30
days after the retiring Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Agent, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $500,000,000, provided
that if the Agent shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents and (b) all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender
directly,

 

45



--------------------------------------------------------------------------------

until such time as the Required Lenders appoint a successor Agent as provided
above. Upon the acceptance of any appointment as Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, discretion, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Article VIII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

SECTION 8.07. Other Agents. Each Lender hereby acknowledges that neither the
documentation agent nor any other Lender designated as any “Agent” on the
signature pages hereof (other than the Agent) has any liability hereunder other
than in its capacity as a Lender.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by each affected Lender, do any of the following: (a) waive
any of the conditions specified in Section 3.01, (b) increase the Commitments of
the Lenders other than in accordance with Section 2.18, (c) reduce the principal
of, or interest on, the Advances or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Revolving Credit Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder,
(f) reduce, subordinate or limit the obligations of the Guarantor under
Section 7.01, (g) amend this Section 9.01 or (h) amend or waive any provision of
this Agreement in any manner that would adversely affect such Lender’s right to
receive its ratable share of any payment made or proceeds distributed to which
it is entitled under the Loan Documents; and provided further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note and (y) no amendment,
waiver or consent shall, unless in writing and signed by the Issuing Banks in
addition to the Lenders required above to take such action, adversely affect the
rights or obligations of the Issuing Banks in their capacities as such under
this Agreement.

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier communication) and
mailed, telecopied or delivered, if to the Guarantor or any Borrower, at the
address of the Guarantor at 29400 Lakeland Blvd., Wickliffe, Ohio 44092-2298,
Attention: Treasurer (with a copy to the Guarantor’s legal division at the same
address); if to any Initial Lender, at its Domestic Lending Office specified
opposite its name on Schedule I hereto; if to any other Lender, at its Domestic
Lending Office specified in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender; and if to the Agent, at its
address at 600 Washington Boulevard, Stamford, Connecticut 06901, Attention:
Agency Services, GBMNAAgency@rbs.com; or, as to any Loan Party or the Agent, at
such other address as shall be designated by such party in a written notice to
the other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrowers and the Agent. All
such notices and communications shall, when mailed, telecopied or e-mailed, be
effective when received by the recipient during its normal business hours.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

(b) Notwithstanding anything to the contrary contained in this Agreement or any
Note, (i) any notice to the Borrowers or to any one of the Borrowers required
under this Agreement or any such Note that is delivered to the Guarantor shall
constitute effective notice to such Borrowers or Borrower and (ii) any Notice of
Borrowing or any notice of Conversion delivered pursuant to Section 2.09 may be
delivered by any Borrower. Each Borrower and Designated Subsidiary hereby
irrevocably appoints the Guarantor as its authorized agent to receive and
deliver notices in accordance with this Section 9.02, and hereby irrevocably
agrees that (A) in the case of clause

 

46



--------------------------------------------------------------------------------

(i) of the immediately preceding sentence, the failure of the Guarantor to give
any notice referred to therein to any such Borrower or Designated Subsidiary to
which such notice applies shall not impair or affect the validity of such notice
with respect thereto and (B) in the case of clause (ii) of the immediately
preceding sentence, the delivery of any such notice by the Guarantor, on behalf
of any Borrower, shall be binding on such Borrower to the same extent as if such
notice had been executed and delivered directly by such Borrower.

(c) Subject to subsection (e) below, each Loan Party agrees that the Agent may
make any written information, documents, instruments and other material relating
to such Loan Party, any of its Subsidiaries or any other materials or matters
relating to this Agreement, the Notes or any of the transactions contemplated
hereby (collectively, the “Communications”) available to the Lenders by posting
such notices on Intralinks or a substantially similar electronic system (the
“Platform”). Each Loan Party acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

(d) Each Lender agrees that notice to it received during its normal business
hours (as provided in the next sentence) (a “Notice”) specifying that any
Communications have been posted to the Platform shall constitute effective
delivery of such information, documents or other materials to such Lender for
purposes of this Agreement; provided that if requested by any Lender the Agent
shall deliver a copy of the Communications to such Lender by email or
telecopier. Each Lender agrees (i) to notify the Agent in writing of such
Lender’s e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Agent has on record an effective e-mail address for such Lender) and
(ii) that any Notice may be sent to such e-mail address.

(e) (i) Except as provided below, any Loan Party may deliver any information
under the Loan Documents to a Bank by posting it on to an electronic website if
(A) the Agent and such Loan Party agree; (B) such Loan Party and the Agent
designate an electronic website for this purpose; (C) both such Loan Party and
the Agent are aware of the address of and any relevant password specifications
for the website; and (D) the information posted is in a format agreed between
such Loan Party and the Agent. The Agent must supply each relevant Bank with the
address of and any relevant password specifications for the website.

(ii) Notwithstanding the above, such Loan Party must supply to the Agent in
paper form a copy of any information posted on the website together with
sufficient copies for each Lender (A) if so requested to do so by the Agent; and
(B) if so required by a governmental requirement, in both cases within ten
Business Days of receipt of the request.

(iii) The Agent must promptly upon becoming aware of its occurrence, notify the
Loan Parties and Lenders if (A) the website cannot be accessed; (B) the website
or any information on the website is infected by any electronic virus or similar
software; (C) the relevant password specification for the website is changed; or
(D) any information to be supplied under this Agreement is posted on the website
or amended after being posted. In the circumstances in clauses (A) or (B) above
occur, the Loan Parties must supply any information required under this
Agreement in paper form.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

47



--------------------------------------------------------------------------------

SECTION 9.04. Costs and Expenses. (a) The Borrowers agree to pay on demand all
reasonable, out-of-pocket costs and expenses of only the Agent in connection
with the preparation, execution, delivery, administration, modification and
amendment of this Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, (A) all due diligence, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement. Each Borrower further agrees to pay on demand all costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement against it
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 9.04(a).

(b) The Borrowers agree to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
the Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances, except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct, as
determined by a non-appealable judgment by a court of competent jurisdiction.
The Guarantor agrees to indemnify and hold harmless each Indemnified Party from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by or awarded against any Indemnified Party, in each case arising out
of or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) the actual or alleged presence of Hazardous
Materials on any property of the Guarantor or any of its Subsidiaries or any
Environmental Action relating in any way to the Guarantor or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, equityholders or
creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Loan Parties also agree
not to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by any Borrower to or for the account of a Lender (i) other than
on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10, 2.12 or 2.18, acceleration
of the maturity of the Notes pursuant to Section 6.01 or for any other reason,
or by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 9.07 as a result of a demand by the
Borrowers pursuant to Section 9.07(a) or (ii) as a result of a payment or
Conversion pursuant to Section 2.08, 2.10 or 2.12, the applicable Borrower
shall, upon demand by such Lender (with a copy of such demand to the Agent), pay
to the Agent for the account of such Lender any amounts required to compensate
such Lender for any additional losses, costs or expenses that it may reasonably
incur as a result of such payment or Conversion, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance.

(d) Without prejudice to the survival of any other agreement of any Loan Party
hereunder, the agreements and obligations of the Loan Parties contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

 

48



--------------------------------------------------------------------------------

SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of such Loan Party now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify such Loan
Party after any such set-off and application, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender and its Affiliates under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) that such Lender and its Affiliates may have.

SECTION 9.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Loan Parties and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Loan Parties, the Agent
and each Lender and their respective successors and assigns, except that no Loan
Party shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.

SECTION 9.07. Assignments and Participations. (a) Each Lender may and, if
demanded by the Borrowers (following a demand by such Lender pursuant to
Section 2.11 or 2.14 or if such Lender is a Defaulting Lender) upon at least
five Business Days’ notice to such Lender and the Agent, will assign to one or
more Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Revolving Credit
Commitment, its undrawn Letter of Credit Commitment, the Advances owing to it,
its participations in Letters of Credit and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations under and in respect of its
Revolving Credit Commitment, (ii) except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an Affiliate
of a Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the amount of (x) the Revolving Credit Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than EUR 5,000,000 or an integral multiple of EUR
1,000,000 in excess thereof and (y) the undrawn Letter of Credit Commitment of
the assigning Lender being assigned pursuant to each such assignment (determined
as of the date of the applicable Assignment and Acceptance) shall in no event be
less than EUR 1,000,000, unless, in each case, the Borrowers and the Agent
agree, (iii) each such assignment shall be to an Eligible Assignee, (iv) each
such assignment made as a result of a demand by the Borrowers pursuant to this
Section 9.07(a) shall be arranged by the Borrowers after consultation with the
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Borrowers pursuant to this
Section 9.07(a) unless and until such Lender shall have received one or more
payments from either the Borrowers or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, and (vi) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note subject to such
assignment and a processing and recordation fee of $3,500 payable by the parties
to each such assignment, provided, however, that in the case of each assignment
made as a result of a demand by the Borrowers, such recordation fee shall be
payable by the Borrowers except that no such recordation fee shall be payable in
the case of an assignment made at the request of the Borrowers to an Eligible
Assignee that is an existing Lender, and (vii) any Lender may, without the
approval of the Borrowers and the Agent, assign all or a portion of its rights
to any of its Affiliates. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations

 

49



--------------------------------------------------------------------------------

hereunder have been assigned to it pursuant to such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder and (y) the Lender
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (other than its rights under Section 2.11, 2.14 and 9.04 to the
extent any claim thereunder relates to an event arising prior such assignment)
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Loan
Party or the performance or observance by any Loan Party of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrowers.

(d) The Agent shall maintain a copy of each Assumption Agreement and each
Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Advances owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrowers, the Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers or any Lender, as to its Commitment only, at any
reasonable time and from time to time upon reasonable prior notice.

(e) Each Lender may sell participations to one or more banks or other entities
(other than the Loan Parties or any of their Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitments
to the Borrowers hereunder) shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such Lender shall remain the holder of any such Note for
all purposes of this Agreement, (iv) the Borrowers, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation.

 

50



--------------------------------------------------------------------------------

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to any Loan Party furnished to such Lender by or on behalf of any Loan
Party; provided that, prior to any such disclosure, the assignee or participant
or proposed assignee or participant shall agree to preserve the confidentiality
of any Confidential Information relating to such Loan Party received by it from
such Lender.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

(h) Designation. (i) Notwithstanding anything to the contrary contained herein
(but subject to Sections 2.18 and 2.19), any Lender (a “Designating Lender”) may
grant to one or more special purpose funding vehicles (each, an “SPV”),
identified as such in writing from time to time by the Designating Lender to the
Agent and the Borrowers, the option to provide to the Borrowers all or any part
of any Advance that such Designating Lender would otherwise be obligated to make
to the Borrowers pursuant to this Agreement; provided that (A) nothing herein
shall constitute a commitment by any SPV to make any Advance, (B) if an SPV
fails to provide all or any part of such Advance, the Designating Lender shall
be obligated to make such Advance pursuant to the terms hereof and (C) the
Designating Lender shall, at all times, remain liable for any indemnity or other
payment obligation with respect to its Commitment hereunder. The making of a
Advance by an SPV hereunder shall utilize the applicable Commitment of the
Designating Lender to the same extent, and as if such Advance were made by such
Designating Lender.

(ii) As to any Advances or portion thereof made by it, each SPV shall have all
the rights that the Designating Lender making such Advances or portion thereof
would have had under this Agreement; provided, however, that each SPV shall have
granted to its Designating Lender an irrevocable power of attorney, to deliver
and receive all communications and notices under this Agreement and to exercise
on such SPV’s behalf, all of such SPV’s voting rights under this Agreement. No
additional Notes shall be required to evidence the Advances or portion thereof
made by an SPV; and the related Designating Lender shall be deemed to hold its
Note, if any, as agent for such SPV to the extent of the Advances or portion
thereof funded by such SPV. In addition, any payments for the account of any SPV
shall be paid to its Designating Lender as agent for such SPV.

(iii) Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or payment under this Agreement for which a Lender would otherwise be
liable. In furtherance of the foregoing, each party hereto hereby agrees (which
agreements shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof.

(iv) In addition, notwithstanding anything to the contrary contained in this
Section 9.07(h) or otherwise in this Agreement, any SPV may (A) at any time and
without paying any processing fee therefor, assign or sell a participation in
all or a portion of its interest in any Advances to the Designating Lender or to
any financial institutions providing liquidity and/or credit support to or for
the account of such SPV to support the funding or maintenance of Advances and
(B) disclose on a confidential basis any non-public information relating to its
Advances to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancements to such SPV. This
Section 9.07(h) may not be amended without the written consent of any
Designating Lender affected thereby.

 

51



--------------------------------------------------------------------------------

SECTION 9.08. Confidentiality. Neither the Agent nor any Lender shall disclose
any Confidential Information to any other Person without the written consent of
the Borrowers, other than (a) to the Agent’s or such Lender’s Affiliates and
their officers, directors, employees, agents and advisors and, as contemplated
by Section 9.07(f), to actual or prospective Eligible Assignees and
participants, and then only on a confidential basis, (b) as required by any law,
rule or regulation or judicial process and (c) as requested or required by any
state, federal or foreign authority or examiner regulating banks or banking.

SECTION 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each Designated Subsidiary hereby agrees that service of
process in any such action or proceeding brought in the any such New York State
court or in such federal court may be made upon the Guarantor at its address set
forth in Section 9.02 and each such Borrower hereby irrevocably appoints the
Guarantor its authorized agent to accept such service of process, and agrees
that the failure of the Guarantor to give any notice of any such service shall
not impair or affect the validity of such service or of any judgment rendered in
any action or proceeding based thereon. Each Loan Party hereby further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, such Loan Party at its address specified
pursuant to Section 9.02. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.12. Designated Borrowers. (a) Designation. The Loan Parties may at any
time, and from time to time, upon not less than 15 Business Days’ notice, notify
the Agent that the Loan Parties intend to designate a Foreign Subsidiary as a
“Designated Subsidiary” for purposes of this Agreement. On or after the date
that is 15 Business Days after such notice, upon delivery to the Agent and each
Lender of a Designation Letter duly executed by the Guarantor and the respective
Subsidiary and substantially in the form of Exhibit E hereto, such Subsidiary
shall thereupon become a “Designated Subsidiary” for purposes of this Agreement
and, as such, shall have all of the rights and obligations of a Borrower
hereunder. The Agent shall promptly notify each Lender of the Loan Parties’
notice of such pending designation by the Loan Parties and the identity of the
respective Foreign Subsidiary. Following the giving of any notice pursuant to
this Section 9.12(a), if the designation of such Designated Subsidiary obligates
the Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Loan Parties shall, promptly upon the request
of the Agent or any Lender, supply such documentation and other evidence as is
reasonably requested by the Agent or any Lender in order for the Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations.

 

52



--------------------------------------------------------------------------------

Any Lender may, with notice to the Agent and the Loan Parties, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Designated Subsidiary (and such Lender shall, to the extent of
Advances made to and participations in Letters of Credit issued for the account
of such Designated Subsidiary, be deemed for all purposes hereof to have pro
tanto assigned such Advances and participations to such Affiliate in compliance
with the provisions of Section 9.07).

As soon as practicable after receiving notice from the Loan Parties or the Agent
of the Loan Parties’ intent to designate a Foreign Subsidiary as a Designated
Borrower, and in any event no later than five Business Days after the delivery
of such notice, any Lender that may not legally lend to, establish credit for
the account of and/or do any business whatsoever with such Designated Subsidiary
directly or through an Affiliate of such Lender as provided in the immediately
preceding paragraph (a “Protesting Lender”) shall so notify the Loan Parties and
the Agent in writing. With respect to each Protesting Lender, the Loan Parties
shall, effective on or before the date that such Designated Subsidiary shall
have the right to borrow hereunder, either (A) notify the Agent and such
Protesting Lender that the Commitments of such Protesting Lender shall be
terminated; provided that such Protesting Lender shall have received payment of
an amount equal to the outstanding principal of its Advances and/or Letter of
Credit reimbursement obligations, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Loan Parties or the
relevant Designated Subsidiary (in the case of all other amounts), or (B) cancel
its request to designate such Subsidiary as a “Designated Subsidiary” hereunder.

(b) Termination. Upon either (i) the assumption of all of the indebtedness,
liabilities and obligations of any Borrower under this Agreement and the Notes
issued by it by any other Borrower hereunder pursuant to an assumption agreement
in form and substance satisfactory to the Agent (and subject to such other
reasonable conditions as the Agent may deem appropriate to evidence the
authority and enforceability of such assumption) or (ii) the payment and
performance in full of all of the indebtedness, liabilities and obligations of
any Borrower under this Agreement and the Notes issued by it, then, so long as
at such time such Borrower has not submitted a Notice of Borrowing or a Notice
of Issuance, such Borrower’s status as a Borrower shall terminate upon notice to
such effect from the Agent to the Lenders (which notice the Agent shall promptly
deliver to the Lenders following its receipt of such a request from the
Guarantor). Thereafter, the Lenders shall be under no further obligation to make
any Advances to such Borrower.

SECTION 9.13. No Liability of the Issuing Banks. The Borrowers assume all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrowers shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrowers, to the extent of any direct, but not consequential damages suffered
by a Borrower that such Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

SECTION 9.14. Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the Act.

 

53



--------------------------------------------------------------------------------

SECTION 9.15. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Euros, Sterling or
Dollars into another currency, the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Agent could purchase
Euros, Sterling or Dollars, as the case may be, with such other currency at
RBS’s principal office at 11:00 A.M. (London time) on the Business Day preceding
that on which final judgment is given.

(b) The obligation of each Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.

[The remainder of this page is intentionally left blank.]

 

54



--------------------------------------------------------------------------------

SECTION 9.16. Waiver of Jury Trial. Each of the Guarantor, the Borrowers, the
Agent and the Lenders hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

LUBRIZOL HOLDINGS FRANCE S.A.S.,

    as Borrower

By   /s/ Charles P. Cooley   Name: Charles P. Cooley   Title: Director General

On behalf of LUBRIZOL ADVANCED

    MATERIALS EUROPE BVBA, as Borrower

By   /s/ Charles P. Cooley   Name: Charles P. Cooley  

Title: Power of Attorney

Capacity: Attorney-in-Fact

LUBRIZOL (GIBRALTAR) LIMITED, as Borrower By   /s/ Charles P. Cooley   Name:
Charles P. Cooley   Title: Attorney of the Company

On behalf of LUBRIZOL EUROPE

    COORDINATION CENTER, as Borrower

By   /s/ Charles P. Cooley   Name: Charles P. Cooley  

Title: Power of Attorney

Capacity: Attorney-in-Fact

THE LUBRIZOL CORPORATION, as Guarantor By   /s/ Charles P. Cooley   Name:
Charles P. Cooley  

Title: Senior Vice President &

Chief Financial Officer

By   /s/ Brian A. Valentine   Name: Brian A. Valentine   Title: Treasurer

 

55



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

    as Agent

By   /s/ Belinda Tucker   Name: Belinda Tucker   Title: Senior Vice President

 

56



--------------------------------------------------------------------------------

Initial Issuing Bank

 

THE ROYAL BANK OF SCOTLAND PLC By   /s/ Belinda Tucker   Name: Belinda Tucker  
Title: Senior Vice President

Initial Lenders

 

THE ROYAL BANK OF SCOTLAND PLC By   /s/ Belinda Tucker   Name: Belinda Tucker  
Title: Senior Vice President DEUTSCHE BANK AG NEW YORK BRANCH By   /s/ Marcus
Tarkington   Name: Marcus Tarkington   Title: Director By   /s/ Ming K. Chu  
Name: Ming K Chu   Title: Vice President CITIBANK, N.A. (LONDON BRANCH) By   /s/
Paul Gibbs   Name: Paul Gibbs   Title: Director CITIBANK INTERNATIONAL PLC By  
/s/ Paul Gibbs   Name: Paul Gibbs   Title: Director JPMORGAN CHASE BANK, N.A By
  /s/ Robert S. Sheppard   Name: Robert S. Sheppard   Title: Vice President
JPMORGAN EUROPE LIMITED By   /s/ Alartair Stevenson   Name: Alartair Stevenson  
Title: Managing Director

 

57



--------------------------------------------------------------------------------

CALYON CRÉDIT AGRICOLE CIB By   /s/ Quiot Alexis   Name: Quiot Alexis   Title:
Normandie Beauce Branch Director By   /s/ Guilleout Sibe   Name: Guilleout Sibe
  Title: Normandie Beauce Branch Sales FORTIS BANK SA/NV By   /s/ Natalie
Gilbert   Name: Natalie Gilbert   Title: Manager, Contracting and Credit & Loan
Administration FORTIS BANK SA/NV By   /s/ Herman Sonck   Name: Herman Sonck  
Title: Senior Manager, Contracting and Credit & Loan Administration THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. By   /s/ Mr. A. C. Trenouth   Name: A. C. Trenouth  
Title: Head of Corporate Banking

 

58



--------------------------------------------------------------------------------

SCHEDULE I

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

 

Revolving Credit
Commitment

 

Letter of Credit
Commitment

 

Domestic Lending Office

 

Eurocurrency Lending Office

 

Home Office and Tax ID
Number

The Royal Bank of Scotland PLC   €27,500,000   €15,000,000  

600 Washington Blvd,

Stamford, CT 06901

Attn: Joyce Raynor

T: 203-971-7647

F: 212-401-1494/1336

 

600 Washington Blvd,

Stamford, CT 06901

Attn: Joyce Raynor

T: 203-971-7647

F: 212-401-1494/1336

 

600 Washington Blvd,

Stamford, CT 06901

 

13-1898944

Deutsche Bank AG New York Branch   €27,500,000    

60 Wall Street

New York, NY 10005

Attn: Joe Cusmai

T: 201 593-2202

F: 201 593-2313

 

60 Wall Street

New York, NY 10005

Attn: Joe Cusmai

T: 201 593-2202

F: 201 593-2313

 

60 Wall Street

New York, NY 10005

 

13-2944988

Citibank, N.A. (London Branch)/Citibank International plc

 

Any Commitments of Citibank, N.A. (including any branch thereof) and Citibank
International plc to make Advances to a French Borrower or Lubrizol Gibraltar
shall, as of the date of this Agreement, be Commitments of Citibank
International plc only; and any Commitments of Citibank, N.A. (including any
branch thereof) and Citibank International plc to make Advances to a Belgian
Borrower shall, as of the date of this Agreement, be Commitments of Citibank,
N.A. (including any branch thereof) only

  €20,000,000    

Citibank International PLC

(Poland)

on behalf of Citibank NA

London

Loans Operations Department

8 Chalubinskiego Str.

8th Floor

00-613 WARSAW

Poland

 

Citibank International PLC

(Poland)

on behalf of Citibank NA

London

Loans Operations Department

8 Chalubinskiego Str.

8th Floor

00-613 WARSAW

Poland

 

Citibank, N.A.

388 Greenwich Street, 34th Flr.

New York, NY 10013

 

13-5266470



--------------------------------------------------------------------------------

Name of Initial Lender

 

Revolving Credit
Commitment

 

Letter of Credit
Commitment

 

Domestic Lending Office

 

Eurocurrency Lending Office

 

Home Office and Tax ID
Number

JPMorgan Chase Bank, N.A./JPMorgan Europe Limited

Any Commitments of JPMorgan Chase Bank, N.A. (including any branch thereof) and
JPMorgan Europe Limited to make Advances to a French Borrower or Lubrizol
Gibraltar shall, as of the date of this Agreement, be Commitments of JPMorgan
Europe Limited only; and any Commitments of JPMorgan Chase Bank, N.A. (including
any branch thereof) and JPMorgan Europe Limited to make Advances to a Belgian
Borrower shall, as of the date of this Agreement, be Commitments of JPMorgan
Chase Bank, N.A. (including any branch thereof) only

  €20,000,000    

10 South Dearborn

Chicago, IL 60603

Attn: Kiran Mariappa

T: (9180) 417-60761

Kiran.k.m@jpmorgan.com

 

4th Floor, Prestige

Technology Park

Near Marathahalli Junction,

Sarjapur Outer Ring

Kadabeesanahalli, Vathur

Hobli

Bangalore 560087

Attn: Kiran Mariappa

T: (9180) 417-60761

Kiran.k.m@jpmorgan.com

 

10 South Dearborn

Chicago, IL 60603

 

134994650

Calyon Crédit Agricole CIB   €20,000,000    

9 Quai du President Pal Doumer

92920 Paris, France

Attn: Rosa Blanchaud /

Sandrine Boucher

T: + 33 (0)1.41.89.26.59 /

+ 33 (0)1.41.89.67.74

F: +33 (0)1.41.89.49.29

 

9 Quai du President Pal Doumer

92920 Paris, France

Attn: Rosa Blanchaud /

Sandrine Boucher

T: + 33 (0)1.41.89.26.59 /

+ 33 (0)1.41.89.67.74

F: +33 (0)1.41.89.49.29

 

9 Quai du President Pal

Doumer

92920 Paris, France

 

36-2813095

 

2



--------------------------------------------------------------------------------

Name of Initial Lender

 

Revolving Credit
Commitment

 

Letter of Credit
Commitment

 

Domestic Lending Office

 

Eurocurrency Lending Office

 

Home Office and Tax ID
Number

Fortis Bank SA/N.V.   €20,000,000    

Montagne du Parc 3

1000 Brussels

Belgium

Attn: Viviane Van Gorp

T: +32 2 565 20 47

F: +32 2 565 06 40

 

Montagne du Parc 3

1000 Brussels

Belgium

Attn: Viviane Van Gorp

T: +32 2 565 20 47

F: +32 2 565 06 40

 

Montagne du Parc 3

1000 Brussels

Belgium

 

98-0235634

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

Any Commitments of The Bank of Tokyo-Mitsubishi UFJ, Ltd. (including any branch
thereof) to make Advances to a Belgian Borrower shall, as of the date of this
Agreement, be Commitments of The Bank of Tokyo-Mitsubishi UFJ, Ltd., Brussels
Branch; and any Commitments of The Bank of Tokyo-Mitsubishi UFJ, Ltd. (including
any branch thereof) to make Advances to a French Borrower shall, as of the date
of this Agreement, be Commitments of The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Paris Branch

  €15,000,000    

12-15 Finsbury Circus

London, UK EC2M 7BT

England

Attn: The Manager – Loan

Participation Services

T: +44 20 7577 5118

F: +44 20 7577 1559

 

12-15 Finsbury Circus

London, UK EC2M 7BT

England

Attn: The Manager – Loan

Participation Services

T: +44 20 7577 5118

F: +44 20 7577 1559

 

12-15 Finsbury Circus London, UK EC2M 7BT

England

 

532/92556/25962

Total:   €150,000,000   €15,000,000      

 

3



--------------------------------------------------------------------------------

SCHEDULE II

CALCULATION OF THE MANDATORY COST

 

1. General

The Mandatory Cost is the weighted average of the rates for each Lender
calculated below by the Agent on the first day of an Interest Period. The Agent
must distribute each amount of Mandatory Cost among the Lenders on the basis of
the relevant rate for each Lender.

 

2. For a Lender lending from an Applicable Lending Office in the U.K.

 

(a) The relevant rate for a Lender lending from an Applicable Lending Office in
the U.K. is calculated in accordance with the following formula:

A x 0.01 per cent. per annum

    300

where on the day of application of the formula:

 

  A is the charge payable by each Lender to the Financial Services Authority
under the fees regulations (but, for this purpose, ignoring any minimum fee
required under the fees regulations) and expressed in pounds per £1 million of
the fee base of that Lender.

 

(b) For the purposes of this paragraph 2:

 

  (i) “fee base” has the meaning given to it in the fees regulations; and

 

  (ii) “fees regulations” means The Financial Services Banking Supervision
(Fees) Regulations 2001.

 

(c) Each rate calculated in accordance with a formula is, if necessary, rounded
upward to four decimal places.

 

(d)    (i) Each Lender must supply to the Agent the information required by it
to make a calculation of the rate for that Lender. The Agent may assume that
this information is correct in all respects.

 

  (ii) If a Lender fails to do so, the Agent may assume that the Lender’s
obligations in respect of the fees regulations are the same as those of a
typical bank from its jurisdiction of incorporation with an Applicable Lending
Office in the same jurisdiction as an Applicable Lending Office.

 

  (iii) The Agent has no liability to any party to the Agreement if its
calculation over or under compensates any Lender.

 

3. For a Lender lending from an Applicable Lending Office in a Participating
Member State

 

(a) The relevant rate for a Lender lending from an Applicable Lending Office in
a Participating Member State is the percentage rate per annum notified by that
Lender to the Agent as its cost (if any) of complying with the minimum reserve
requirements of the European Central Bank.

 

(b) If a Lender fails to specify a rate under paragraph (a) above, the Agent
will assume that the Lender has not incurred any such cost.



--------------------------------------------------------------------------------

4. Changes

The Agent may, after consultation with the Loan parties and the Lenders, notify
all the parties to the Agreement of any amendment to this Schedule which is
required to reflect:

 

  (a) any change in law or regulation of the United Kingdom or the European
Union relating to a cost of the type referred to in this Schedule; or

 

  (b) any requirement imposed by the Bank of England, the Financial Services
Authority or the European Central Bank (or, in any case, any successor
authority).

Any notification will be, in the absence of manifest error, conclusive and
binding on all the parties to the Agreement.

 

2



--------------------------------------------------------------------------------

Schedule 2.01(b)

Existing Letters of Credit

None.



--------------------------------------------------------------------------------

Schedule 3.01(b)

Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.02(a)

Liens

None.



--------------------------------------------------------------------------------

EXHIBIT A - FORM OF

NOTE

EUR                                                               
                               Dated:                     , 200_

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                                         corporation (the “Borrower”), HEREBY
PROMISES TO PAY to                                          (the “Lender”) for
the account of its Applicable Lending Office on the Termination Date (each as
defined in the Credit Agreement referred to below) the principal sum of EUR
[amount of the Lender’s Revolving Credit Commitment in figures] or, if less, the
aggregate principal amount of the Advances (as defined below) made by the Lender
to the Borrower pursuant to the Three Year Credit Agreement dated as of July __,
2009 among the Borrower, [Lubrizol Holdings France S.A.S.,] [Lubrizol Advanced
Materials Europe BVBA,] [Lubrizol (Gibraltar) Limited] [Lubrizol Europe
Coordination Center BVBA] as Borrowers, The Lubrizol Corporation as Guarantor,
the Lender and certain other lenders parties thereto, and The Royal Bank of
Scotland plc, as Agent for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) outstanding on the Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest in respect of each Advance are payable in the
currency in which such Advance was made (i.e., the lawful money of the European
Union, the lawful money of the United Kingdom of England and Wales or the lawful
money of the United States of America). Each Advance owing to the Lender by the
Borrower pursuant to the Credit Agreement, and all payments made on account of
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.

Both principal and interest in respect of each Advance (i) in Euros are payable
to the Agent in lawful money of the European Union at its account maintained at
            , in same day funds, (ii) in Dollars are payable in lawful money of
the United States of America to the Agent at its account maintained at
            , in same day funds and (iii) in Sterling are payable in lawful
money of the United Kingdom of England and Wales to the Agent at its account
maintained at             , in same day funds. Each Advance owing to the Lender
by the Borrower pursuant to the Credit Agreement, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of advances (the “Advances”) by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the Euro amount first above mentioned, the indebtedness of the
Borrower resulting from each such Advance being evidenced by this Promissory
Note, (ii) contains provisions for determining the Euro Equivalent of Advances
denominated in Dollars and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

 

[NAME OF BORROWER] By       Title:



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Advance

  

Amount of

Principal Paid

or Prepaid

  

Unpaid Principal

Balance

  

Notation

Made By

                                                                                
                                                                                
                                                                                
                                                        

 

2



--------------------------------------------------------------------------------

EXHIBIT B - FORM OF NOTICE OF

BORROWING

The Royal Bank of Scotland plc, as Agent

  for the Lenders parties

  to the Credit Agreement

  referred to below

  [Address]

[Date]

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, [Name of Borrower], refers to the Three Year Credit Agreement,
dated as of July __, 2009 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, [Lubrizol Holdings France S.A.S.,] [Lubrizol Advanced
Materials Europe BVBA,] [Lubrizol (Gibraltar) Limited] [Lubrizol Europe
Coordination Center BVBA], as Borrowers, The Lubrizol Corporation as Guarantor,
certain Lenders parties thereto and The Royal Bank of Scotland plc, as Agent for
said Lenders, and hereby gives you notice, irrevocably, pursuant to Section 2.02
of the Credit Agreement that the undersigned hereby requests a Borrowing under
the Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is                     , 200_.

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurocurrency Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is [€] [$] [£]
                    ].

[(iv) The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Borrowing is              [days] [month[s]].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Article IV of the Credit
Agreement (except the representations set forth in the last sentence of
Section 4.01(e)) (and, if the undersigned is a Designated Subsidiary, in the
applicable Designation Letter) are correct, before and after giving effect to
the Proposed Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date except to the extent that such
representations and warranties expressly relate to an earlier specified date;
and



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

 

Very truly yours, [NAME OF BORROWER] By       Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C - FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Three Year Credit Agreement dated as of July __, 2009
(as amended or modified from time to time, the “Credit Agreement”) among
Lubrizol Holdings France S.A.S., Lubrizol Advanced Materials Europe BVBA,
Lubrizol (Gibraltar) Limited and Lubrizol Europe Coordination Center BVBA, as
Borrowers, The Lubrizol Corporation as Guarantor, the Lenders (as defined in the
Credit Agreement) and The Royal Bank of Scotland plc, as agent for the Lenders
(the “Agent”). Terms defined in the Credit Agreement are used herein with the
same meaning.

The “Assignor” and the “Assignee” referred to on Schedule I hereto agree as
follows:

1. The Assignor hereby sells and assigns to the Assignee, without recourse, and
the Assignee hereby purchases and assumes from the Assignor, an interest in and
to the Assignor’s rights and obligations under the Credit Agreement Facility on
Schedule I hereto together with, in the case of an assignment of a Revolving
Credit Commitment, participations in Letters of Credit held by the Assignor on
the date hereof. After giving effect to such sale and assignment, the Assignee’s
Commitment and the amount of the Advances owing to the Assignee will be as set
forth on Schedule 1 hereto.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto; (iii) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under the Credit
Agreement or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Note[, if any,] held by the Assignor [and requests that the
Agent exchange such Note for a new Note payable to [the Assignee in an amount
equal to the Revolving Credit Commitment assumed by the Assignee pursuant hereto
or new Notes payable to the Assignee in an amount equal to the Revolving Credit
Commitment assumed by the Assignee pursuant hereto and] the Assignor in an
amount equal to the Revolving Credit Commitment retained by the Assignor under
the Credit Agreement[, respectively,] as specified on Schedule 1 hereto].

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 2.14 of the Credit
Agreement.

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by the Agent, unless otherwise specified on Schedule 1
hereto.



--------------------------------------------------------------------------------

5. Upon such acceptance and recording by the Agent, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

6. Upon such acceptance and recording by the Agent, from and after the Effective
Date, the Agent shall make all payments under the Credit Agreement and the Notes
in respect of the interest assigned hereby (including, without limitation, all
payments of principal, interest and commitment fees with respect thereto) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the Notes for periods prior to the
Effective Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

2



--------------------------------------------------------------------------------

Schedule 1

to

Assignment and Acceptance

 

Revolving Credit Facility

  

Percentage interest assigned:

   _____ % 

Assignee’s Revolving Credit Commitment:

   EUR ______   

Aggregate outstanding principal amount of Advances assigned:

   EUR ______   

Principal amount of Note payable to Assignee:

   EUR ______   

Principal amount of Note payable to Assignor:

   EUR ______   

Letter of Credit Facility

  

Percentage interest assigned:

   _____ % 

Assignee’s Letter of Credit Commitment:

   EUR ______   

Effective Date*:                     , 200_

  

 

[NAME OF ASSIGNOR], as Assignor By     

Title:   Dated:                     , 200_ [NAME OF ASSIGNEE], as Assignee

By     

Title:   Dated:                     , 200_ Domestic Lending Office:  
        [Address] Eurocurrency Lending Office:           [Address]

 

* This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

 

3



--------------------------------------------------------------------------------

Accepted [and Approved]** this                      day of                     ,
200_

THE ROYAL BANK OF SCOTLAND PLC, as Agent

 

By    

Title: [Approved this                      day of                     , 200_
LUBRIZOL HOLDINGS FRANCE S.A.S.

By    

Name: Title:

On behalf of LUBRIZOL ADVANCED MATERIALS EUROPE BVBA

By    

Name: Title: Capacity:

 

LUBRIZOL (GIBRALTAR) LIMITED By     Name: Title:

On behalf of LUBRIZOL EUROPE COORDINATION CENTER BVBA

By     Name: Title: Capacity:

:]*

 

 

** Required if the Assignee is an Eligible Assignee solely by reason of
clause (iii) of the definition of “Eligible Assignee”.

* Required if the Assignee is an Eligible Assignee solely by reason of
clause (iii) of the definition of “Eligible Assignee”.

 

4



--------------------------------------------------------------------------------

EXHIBIT D-1 - FORM OF

OPINION OF COUNSEL

FOR THE GUARANTOR

[Effective Date]

To each of the Lenders parties

  to the Three Year Credit Agreement

  referred to below and

  to The Royal Bank of Scotland plc, as Agent

The Lubrizol Corporation

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(h)(iv) of the Three
Year Credit Agreement, dated as of July __, 2009 (the “Credit Agreement”), among
Lubrizol Holdings France S.A.S., Lubrizol Advanced Materials Europe BVBA,
Lubrizol (Gibraltar) Limited and Lubrizol Europe Coordination Center BVBA, as
Borrowers, The Lubrizol Corporation as Guarantor, the Lenders parties thereto
and The Royal Bank of Scotland plc, as Agent for said Lenders. Terms defined in
the Credit Agreement are used herein as therein defined.

I am Vice President and General Counsel for the Guarantor, and have also acted
as in-house counsel to the other Loan Parties, in connection with the
preparation, execution and delivery of the Loan Documents.

In that connection, I have examined:

(1) The Credit Agreement.

(2) The documents furnished by each Loan Party pursuant to Section 3.01 of the
Credit Agreement.

(3) The Amended Articles of Incorporation and all amendments thereto (the
“Articles”) of the Guarantor.

(4) The Code of Regulations of the Guarantor and all amendments thereto (the
“Regulations”).

(5) A certificate of the Secretary of State of Ohio, dated                     ,
2009, attesting to the continued corporate existence and good standing of the
Guarantor in that State.

I have also examined the originals, or copies certified to my satisfaction, of
the documents listed in a certificate of the chief financial officer of the
Guarantor, dated the date hereof (the “Certificate”), certifying that the
documents listed in such certificate are all of the indentures, loan or credit
agreements, leases, guaranties, mortgages, security agreements, bonds, notes and
other agreements or instruments, and all of the orders, writs, judgments,
awards, injunctions and decrees, that affect or purport to affect each Loan
Party’s right to borrow money or such Loan Party’s obligations under the Loan
Documents. In addition, I have examined the originals, or copies certified to my
satisfaction, of such other corporate records of the Loan Parties, certificates
of public officials and of officers of the Loan Parties, and agreements,
instruments and other documents, as I have deemed necessary as a basis for the



--------------------------------------------------------------------------------

opinions expressed below. As to questions of fact material to such opinions, I
have, when relevant facts were not independently established by me, relied upon
certificates of the Loan Parties or their officers or of public officials. I
have assumed the due execution and delivery, pursuant to due authorization, of
the Credit Agreement and the other Loan Documents to which each such Person is a
party by, each Borrower, the Initial Lenders and the Agent.

My opinions expressed below are limited to the law of the State of Ohio and the
Federal law of the United States.

Based upon the foregoing, subject to the qualifications set forth below and upon
such investigation as I have deemed necessary, I am of the following opinion:

1. The Guarantor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation.

2. The execution, delivery and performance by the Guarantor of the Credit
Agreement, and the consummation of the transactions contemplated thereby, are
within the Guarantor’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Articles or the
Regulations of the Guarantor or (ii) any law, rule or regulation applicable to
the Guarantor (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System) or (iii) any contractual or legal
restriction contained in any document listed in the Certificate or, to the best
of my knowledge, contained in any other similar document. The Credit Agreement
has been duly executed and delivered on behalf of the Guarantor.

3. The execution, delivery and performance by each Borrower of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated thereby do not contravene (i) any law, rule or regulation (other
than the laws, rules and regulations of Belgium, as to which I express no
opinion) applicable to such Loan Party (including, without limitation,
Regulation X of the Board of Governors of the Federal Reserve System) or
(iii) any contractual or legal restriction contained in any document to which
such Loan Party is a party that is listed in the Certificate or, to the best of
my knowledge, contained in any other similar document to which such Loan Party
is a party.

4. No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Guarantor of the
Credit Agreement.

5. To the best of my knowledge, there are no pending or overtly threatened
actions or proceedings against the Guarantor or any of its Subsidiaries before
any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby or, except as described in
Schedule 3.01(b) to the Credit Agreement, that are likely to have a Material
Adverse Effect.

6. Courts of the State of Ohio and Federal courts sitting in the State of Ohio
will respect a contractual choice of law made in a contract, such as
Section 9.09 of the Credit Agreement, and will apply the laws of the chosen
state, unless either the chosen state has no substantial relationship to the
parties or the transaction and there is no reasonable basis for the parties’
choice, or application of the laws of the chosen state would be contrary to the
fundamental policy of a state having a greater material interest in the issue
than the chosen state and such state would be the state of applicable law in the
absence of a choice by the parties. Under this test, although I find no
authority in point and cannot opine definitely, I believe on a reasoned basis,
that in any action or proceeding arising out of or relating to the Credit
Agreement in any court of the State of Ohio or in any Federal court sitting in
the State of Ohio, such court would recognize and give effect to the provisions
of Section 9.09 of the Credit Agreement wherein the parties thereto agree that
the Credit Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York. Without limiting the generality of the foregoing
and on the same reasoned basis, I believe that a court of the State of Ohio or a
Federal court sitting in the State of Ohio would apply the usury law of the

 

2



--------------------------------------------------------------------------------

State of New York, and would not apply the usury law of the State of Ohio, to
the Credit Agreement. However, if a court of the State of Ohio or a Federal
court sitting in the State of Ohio were to hold that the Credit Agreement are
governed by, and to be construed in accordance with, the laws of the State of
Ohio, the Credit Agreement would be, under the laws of the State of Ohio, legal,
valid and binding obligation of the Guarantor, enforceable against the Guarantor
in accordance with its terms.

The opinions set forth above are subject to the following qualifications:

(a) My opinion in the last sentence of paragraph 6 above as to enforceability is
subject to the effect of any applicable bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar law affecting creditors’ rights generally.

(b) My opinion in the last sentence of paragraph 6 above as to enforceability is
subject to the effect of general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair dealing
(regardless of whether considered in a proceeding in equity or at law).

(c) I express no opinion as to (i) Section 2.15 of the Credit Agreement insofar
as it provides that any Lender purchasing a participation from another Lender
pursuant thereto may exercise set-off or similar rights with respect to such
participation and (ii) the effect of the law of any jurisdiction other than the
State of Ohio wherein any Lender may be located or wherein enforcement of the
Credit Agreement may be sought that limits the rates of interest legally
chargeable or collectible.

(d) My opinion in paragraph 4 above is not intended to cover consents, approvals
or filings that might be required as a result of the ordinary course of conduct
by the Guarantor of its businesses and operations.

(e) The opinions expressed herein are as of the date of this opinion letter only
and as to the laws covered hereby only as they are in effect on that date and I
assume no obligation to update or supplement such opinions to reflect any facts
or circumstances that may come to my attention after that date or any changes in
law that may occur or become effective after that date.

This opinion is solely for your benefit and for the benefit of your successors
and assigns in connection with the transactions contemplated by the Loan
Documents and is not to be given to or relied on by any other person or entity
or for any other purpose without my prior written consent.

 

Very truly yours,    JOSEPH W. BAUER Vice President and General Counsel for The
Lubrizol Corporation

 

3



--------------------------------------------------------------------------------

EXHIBIT D-2 - FORM OF

OPINION OF SPECIAL

BELGIAN COUNSEL

FOR THE BORROWER

 

To: Each of the Lenders from time to time party to the Three Year Credit
Agreement referred to below and to The Royal Bank of Scotland PLC, as the
Administrative Agent (the “Addressees”)

 

  c/o The Royal Bank of Scotland

600 Washington Boulevard

Stamford, Connecticut 06901

U.S.A.

 

Re: The EUR [—] Three Year Credit Agreement (the “Credit Agreement”) dated as of
[—], 2009, among Lubrizol Holdings France S.A.S., Lubrizol Advanced Materials
Europe BVBA, Lubrizol (Gibraltar) Limited, and Lubrizol Europe Coordination
Center BVBA as Borrowers, The Lubrizol Corporation as Guarantor, the lenders
listed therein as the Initial Lenders, Deutsche Bank AG, New York Branch, as
Syndication Agent, CALYON, CITIBANK, N.A. and JP MORGAN CHASE BANK, N.A., as
Documentation Agents, and The Royal Bank of Scotland PLC as administrative agent
for the Lenders.

Ladies and Gentlemen:

We have acted as special Belgian counsel to Lubrizol Advanced Materials Europe
BVBA, (“Lubrizol Europe”), a Belgian limited liability corporation (besloten
vennootschap met beperkte aansprakelijkheid), having its registered office at
Nijverheidsstraat 30, 2260 Westerlo, Belgium, registered with the Register of
Legal Entities (rechtspersonenregister) under number 0408.454.528 (RPR
Turnhout), and Lubrizol Europe Coordination Center BVBA, (“Lubrizol Coordination
Center”, and together with Lubrizol Europe, the “Belgian Borrowers”), a Belgian
limited liability corporation (besloten vennootschap met beperkte
aansprakelijkheid), having its registered office at Waversesteenweg 1945, 1160
Oudergem, Belgium, registered with the Register of Legal Entities
(rechtspersonenregister) under number 0433.612.368 (RPR Brussel), in connection
with the Credit Agreement pursuant to which, under the terms and subject to the
conditions thereof, the Lenders have agreed to make Advances to and issue
Letters of Credit for the account of the Borrowers. We have been requested by
the Belgian Borrowers to provide you, pursuant to Section 3.01 (h)(v) (A) of the
Credit Agreement, with our opinion (the “Opinion”) on certain matters as are set
forth herein.

Initially capitalized terms used and not otherwise defined herein have the same
meanings as in the Credit Agreement.



--------------------------------------------------------------------------------

  1. Scope of Inquiry

For the purpose of issuing this Opinion, we have exclusively examined and relied
upon originals, or certified, conformed or otherwise to our satisfaction
identified, reproduction copies of such agreements, documents, corporate
records, certificates of public officials and other instruments, as set forth
below in this Section 1:

(a) a copy of the Articles of Association (statuten) of Lubrizol Europe, as
coordinated on May 31, 2007, filed with the Clerk of the Commercial Court of
Turnhout on June 27, 2007 and certified by the Clerk of the Commercial Court of
Turnhout on July 15, 2009;

(b) a copy of the Articles of Association (statuten) of Lubrizol Coordination
Center, as coordinated on May 31, 2007, filed with the Clerk of the Commercial
Court of Brussels on June 20, 2007 and certified by the Clerk of the Commercial
Court of Brussels on July 14, 2009;

(c) an excerpt of the Register of Legal Entities (rechtspersonenregister)
related to Lubrizol Europe as held with the Crossroad Bank of Enterprises
(Kruispuntbank van Ondernemingen), delivered and certified by the Crossroad bank
of Enterprises on July 14, 2009;

(d) an excerpt of the Register of Legal Entities (rechtspersonenregister)
related to Lubrizol Coordination Center as held with the Crossroad Bank of
Enterprises (Kruispuntbank van Ondernemingen), delivered and certified by the
Crossroad bank of Enterprises on July 14, 2009;

(e) a reproduction copy of the resolutions of the Sole Manager (enige
zaakvoerder) of Lubrizol Europe dated [            ], 2009 resolving to approve
the terms of, and the transactions contemplated by, the Credit Agreement, to
approve the execution and delivery of the Credit Agreement, and any documents
which are ancillary or supplemental thereto, to grant special powers to certain
individuals to execute the Credit Agreement on behalf of Lubrizol Europe, and to
take any step necessary or expedient in connection with or for the purposes of
the Credit Agreement and any documents which are ancillary or supplemental
thereto;

(f) a reproduction copy of an extract of the resolutions of the Sole Manager
(enige zaakvoerder) of Lubrizol Coordination Center dated [            ], 2009
resolving to approve the terms of, and the transactions contemplated by, the
Credit Agreement, to approve the execution and delivery of the Credit Agreement,
and any documents which are ancillary or supplemental thereto, to grant special
powers to certain individuals to execute the Credit Agreement on behalf of
Lubrizol Coordination Center, and to take any step necessary or expedient in
connection with or for the purposes of the Credit Agreement and any documents
which are ancillary or supplemental thereto;

(g) a certificate delivered and certified by the Clerk of the Commercial Court
of Turnhout on July 15, 2009 declaring that Lubrizol Europe has not been
declared bankrupt and that it has not filed a request for judicial composition
(gerechtelijk akkoord) or for judicial reorganization (gerechtelijke
reorganisatie), a that no such request has been filed against it, and that it
has not been voluntarily or judicially wound-up or liquidated (vrijwillige of
gerechtelijke ontbinding of vereffening);

(h) a certificate delivered and certified by the Clerk of the Commercial Court
of Brussels on July 15, 2009 declaring that Lubrizol Coordination Center has not
been declared bankrupt and that it has not filed a request for judicial
composition (gerechtelijk akkoord) or for judicial reorganization (gerechtelijke
reorganisatie) and that no such request has been filed against it;

 

2



--------------------------------------------------------------------------------

(i) a copy of a certificate executed by the Sole Manager (enige zaakvoerder) of
Lubrizol Europe dated [July         ], 2009;

(j) a copy of a certificate executed by the Sole Manager (enige zaakvoerder) of
Lubrizol Coordination Center dated [July         ], 2009;

(k) an executed copy of the Credit Agreement.

Furthermore we have undertaken only the following searches and enquiries in the
Kingdom of Belgium:

(l) an online search of the Belgian State Gazette (Belgisch Staatsblad) in
respect of the Belgian Borrowers on July 17, 2009 (the website was current up to
July 17, 2009);

(m) an online search of the Annexes to the Belgian State Gazette (Bijlagen bij
het Belgisch Staatsblad) in respect of the Belgian Borrowers on July 17, 2009
(the website was current up to July 17, 2009).

Hereinafter, the documents listed under items (a) through (j), and (l) and
(m) above are collectively referred to as the “Corporate Documents” and each of
them as a “Corporate Document”. The Corporate Documents and the Credit Agreement
are hereinafter collectively referred to as the “Documents” and each a
“Document”.

 

  2. Assumptions

The opinions rendered in this Opinion are given on the basis of our
understanding of the terms of the Credit Agreement and the assumptions set forth
below in this Section 2:

(i) Each of the Documents of which we have seen executed originals or copies of
executed originals has been duly authorized, executed and delivered by each
party thereto, except for the Belgian Borrowers;

(ii) The genuineness of all signatures on originals or copies of originals of
Documents;

(iii) The authenticity and completeness of all Documents, certificates and
records submitted to us as originals, the conformity to the originals of all
Documents, certificates and records submitted to us as reproduction copies, and
the authenticity of the originals of such latter Documents;

(iv) The legal capacity (handelingsbekwaamheid) of all natural persons executing
Documents, certificates and records;

(v) The completeness and accuracy as of the date of this Opinion of the
information contained in such Documents, certificates and records;

(vi) None of the Corporate Documents have been amended or restated since the
date as of which they have been certified to be true, correct and complete, and
the Corporate Documents are still in full force and effect as of the date
hereof;

(vii) All parties to the Credit Agreement, other than the Belgian Borrowers, are
duly organized and validly existing in their respective jurisdictions;

 

3



--------------------------------------------------------------------------------

(viii) All parties to the Credit Agreement, other than the Belgian Borrowers,
have the capacity to execute the Credit Agreement and to perform the obligations
resulting thereunder;

(ix) When validly signed by all the parties to the Credit Agreement, the Credit
Agreement, which is expressed to be governed by New York law, is and will be
valid, binding and enforceable in accordance with its respective terms on and
against each party thereto under New York law;

(x) There are no agreements or understandings among the parties, written or
oral, and there is no usage of trade or course of prior dealing among the
parties that would, in either case, define, supplement or qualify the terms of
the Credit Agreement;

(xi) The entering into the Credit Agreement by each of the parties thereto is in
the corporate interest (vennootschapsbelang) of each of such parties;

(xii) The Credit Agreement has been or will be knowingly and freely executed on
behalf of all parties thereto;

(xiii) The Credit Agreement has been entered into between parties acting at
arms’ length for bona fide commercial reasons, and the conduct of those parties
will continue to comply with any requirement of good faith and fair dealing, and
has not violated and will not violate public policy or good morals;

(xiv) All representations and warranties contained in the Credit Agreement
(other than those in respect of which we express a specific opinion below) are
accurate in all respects as of the date hereof;

(xv) Each of the Lenders and the Agent is duly and validly registered as a bank
or financial institution in its country of incorporation and in the country in
which its branch or establishment performing its obligations and exercising its
rights under the Credit Agreement is registered, for activities including the
performance of its obligations and the exercise of its rights under the Credit
Agreement; and

(xvi) No provision of any applicable law other than the laws of the Kingdom of
Belgium contradicts or invalidates any Belgian legal matters upon which we
express an opinion herein.

 

  3. Opinions

On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth below, we are of the
opinion that:

1. Each of the Belgian Borrowers is a limited liability corporation (besloten
vennootschap met beperkte aansprakelijkheid), incorporated for an indefinite
duration and validly existing under the laws of the Kingdom of Belgium.

2. Each of the Belgian Borrowers has the corporate power and has performed all
necessary corporate action to enter into and perform its obligations under the
Credit Agreement.

3. Under the laws of the Kingdom of Belgium, the Credit Agreement constitutes
the legally valid and binding obligation of each of the Belgian Borrowers,
enforceable against it in accordance with its terms.

4. Neither the execution and delivery of the Credit Agreement by any of the
Belgian Borrowers nor the consummation of the transactions contemplated thereby
conflict with, result in a breach or violation of, or constitute a default
under, (i) any of the terms, conditions or provisions of the Articles of
Association (statuten) of any of the Belgian Borrowers, or (ii) any applicable
law of the Kingdom of Belgium or any political subdivision thereof.

 

4



--------------------------------------------------------------------------------

5. No further acts, consents or approvals of, authorizations or licenses by, or
registrations, declarations or filings with or payments to (whether taxes,
charges or otherwise) any governmental, judicial or public body or authority on
or in the Kingdom of Belgium are required in connection with the execution and
delivery by the Belgian Borrowers of the Credit Agreement or the transactions
contemplated thereby or enforcement thereof.

6. The submission in accordance with the Credit Agreement to the jurisdiction of
the courts of New York will be recognized and given effect by the courts of the
Kingdom of Belgium, except if, in accordance with Article 7 of the Belgian
International Private Law Code (Wetboek Internationaal Privaatrecht) (“BIPLC”),
it could be foreseen that it would not be possible to recognize or give effect
to a judgment rendered by the courts of New York or if the matter has a close
connection with the Kingdom of Belgium and it appears that a proceeding before
the courts of New York would be impossible or it would be unreasonable to
require that a proceeding would be launched before the courts of New York.

7. A final and conclusive judgment rendered by any New York State court or
federal court of the United States of America sitting in New York City and any
appellate court from any thereof will be recognized and enforced by the courts
of the Kingdom of Belgium subject to Article 22 to 25 and Article 30 BIPLC.

The party seeking recognition and/or enforcement of such judgment must produce a
certified copy of the judgment meeting the requirement for being authentic
pursuant to the applicable provisions of the jurisdiction where the judgment is
rendered and any document that proves that the judgment is enforceable according
to the law where the judgment is rendered. In case of a judgment by default,
additionally an original or certified copy of a document that shows that the
document instituting the proceedings or an equivalent document was notified to
the defendant, must be submitted.

The judgment will not be reviewed on the merits of the case, and recognition and
enforcement thereof will only be refused if one of the following conditions is
fulfilled:

(i) the effects of the recognition and/or enforcement of the judgment would be
manifestly contrary to Belgian public policy;

(ii) the rights of defense have not been observed;

(iii) the judgment was obtained only to avoid the normal applicable law in a
matter in which parties may not freely affect their rights;

(iv) the judgment is still open to appeal according to the law where the
judgment is rendered;

(v) the judgment is incompatible with a Belgian judgment or an earlier third
state judgment that can be recognized and enforced in the Kingdom of Belgium;

(vi) the foreign claim was initiated after initiating a - still pending - claim
in the Kingdom of Belgium between the same parties on the same subject;

(vii) the courts of the Kingdom of Belgium were exclusively competent to hear
the case;

 

5



--------------------------------------------------------------------------------

(viii) the competence of the foreign judge was only based on the presence of the
defendant or the goods without direct connection with the dispute in the State
to which the foreign judge belongs;

(ix) the foreign judgment breaches particular Belgian recognition and
enforcement rules on intellectual property, legal entities and insolvency.

8. The choice of the laws of the State of New York as the governing laws of the
Credit Agreement will be recognized and given effect to by the courts of the
Kingdom of Belgium; provided that:

(i) effect may be given to the mandatory rules of the law of another country
with which the transaction has a close connection, if and in so far as, under
the law of the latter country, those rules must be applied whatever the law
applicable to the Credit Agreement. In considering whether to give effect to
these mandatory rules, regard shall be given to their nature and purpose and to
the consequences of their application or non-application;

(ii) Belgian law will be applied insofar as it is mandatory irrespective of the
governing law of the Credit Agreement;

(iii) the application of New York law may be refused if it is manifestly
incompatible with Belgian public policy;

(iv) the fact that the parties have chosen a foreign law, whether or not
accompanied by the choice of a foreign tribunal, shall not, where all other
elements relevant to the situation at the time of the choice are connected with
one country only, prejudice the application of the mandatory rules of the law of
that country; and

(v) the laws of the jurisdiction in which performance of all or part of the
transaction takes place in relation to the manner of performance and the steps
to be taken in the event of defective performance will be taken into account.

9. Access to the courts of the Kingdom of Belgium by the Lenders and the Agent
will not be subject to any conditions that are not applicable to Belgian
residents or citizens or to companies incorporated in the Kingdom of Belgium,
except for the right for a Belgian defendant to request, pursuant to Article 851
of the Belgian Judicial Code (Gerechtelijk Wetboek), that a non-Belgian resident
or citizen or a company not incorporated in the Kingdom of Belgium acting as a
claimant constitutes a guarantee to cover for possible litigation expenses and
damages the claimant would be condemned to. Such guarantee needs not to be
produced by any party resident or citizen from or a company incorporated in a
country with which the Kingdom of Belgium has entered into a treaty under which
such parties are exempted from the ‘cautio judicatum solvi’.

10. None of the Lenders or the Agent or the holder of any Note will be deemed to
be resident, domiciled or carrying on any commercial activity in the Kingdom of
Belgium by virtue of the execution of the Credit Agreement, or the performance
of their obligations thereunder.

11. Interest payments made by Belgian domestic corporate taxpayers are in
principle subject to Belgian interest withholding tax at a rate of 15 percent
(Article 261 in conjunction with 269, alinea 1, 1º of the Belgian 1992 Income
Tax Code (“ITC”). Provided that the interest is granted or attributed (a) to
Belgian financial institutions, as defined in Article 105 1º of the Royal Decree
of August 27, 1993 for the execution of the ITC (“RD”), or (b) to foreign
financial institutions which have their residence or domicile in a Member State
of the European Economic Area or in a country with which the Kingdom of

 

6



--------------------------------------------------------------------------------

Belgium has entered into a treaty for the avoidance of double taxation, no
Belgian interest withholding tax will be due on the interest payments made by
the Belgian Borrowers by virtue of Articles 107 §2 (9)(a) and (5)(a). In order
for these exemptions to apply, it may be necessary to comply with certain
formalities with regard to the identification of the beneficiaries of the
interest payments.

None of the interest granted or attributed by the Belgian Borrowers to the
Lenders or the Agent will be subject to Belgian corporate income tax in the
hands of the Lenders or the Agent provided that the Lenders or the Agent are not
a resident, domiciled, conducting a commercial activity or have a permanent
establishment (as defined in Article 229 of the ITC) in the Kingdom of Belgium
to which such interest can be attributed (ITC, Article 233), or, to the extent
that any of them is a resident of or domiciled in the Kingdom of Belgium, the
transactions contemplated under the Credit Agreement are performed and booked
by, and attributable to, a permanent establishment of such Lender(s) or the
Agent outside of the Kingdom of Belgium and located in a country with which the
Kingdom of Belgium has entered into a tax treaty for the avoidance of double
taxation (RD, Article 76, alinea 1, 1°).

12. The obligations of the Belgian Borrowers with respect to each Lender and the
Agent under the Credit Agreement do rank and will rank at least pari passu in
priority of payments with all other unsecured indebtedness for borrowed money of
the Belgian Borrowers.

 

  4. Qualifications

In addition to the assumptions, limitations and restrictions set forth herein
above, this Opinion is further subject to the following qualifications:

(a) This Opinion is expressly limited to the legal points set forth above, and
the opinions expressed herein are based solely on the laws of the Kingdom of
Belgium as they are in force and effect, interpreted by jurisprudence and
applied by the courts of the Kingdom of Belgium as of the date hereof.

(b) We do not express any opinion as to any legal points not specifically
addressed in Section 3 above, nor as to any laws or regulations other than those
of the Kingdom of Belgium, nor as to any document other than the Documents.

(c) We assume no obligation to advise either you or any other party of changes
of law (including, without limitation, new case law or changes of existing case
law), or in the legal status of the Belgian Borrowers, or of facts or
circumstances, whether or not we may become or reasonably should become aware of
such changes, that could occur after the date of this Opinion, even though the
change may affect the legal analysis or conclusion given in this Opinion.

(d) This Opinion is a formal statement of our opinion solely as to the Belgian
law issues and matters set forth herein, and should in no way be treated as a
substitute for comprehensive legal advice in connection with the Credit
Agreement, nor does or shall the rendering of this Opinion constitute the
Lenders or the Agent as our clients. In addition, we have not been responsible
for investigating or verifying the accuracy of the facts (or statements of
foreign law), or the reasonableness of any statements of opinion or intention,
contained in the Credit Agreement, or for verifying that no material facts have
been omitted therefrom. We have not been asked to opine on, have not at all
investigated and hence no opinion given herein can in any way be extended to
embody any comment on, the financial condition of the Belgian Borrowers.

 

7



--------------------------------------------------------------------------------

(e) Our examination referred to above has been limited to the face of the
Documents. As a consequence, when rendering the opinions set out above, we have
only considered rights and obligations, as they can be seen directly from the
Documents without regard to any further obligation or limitation that may be
implied or imposed by laws other than the laws of the Kingdom of Belgium, and we
have interpreted the language used in the Documents without considering the
particular meaning such language might have due to the terms of agreements or
documents not reviewed by us or due to laws other than the laws of the Kingdom
of Belgium.

(f) This Opinion is subject to (i) any limitations arising from bankruptcy,
insolvency, liquidation, moratorium, fraudulent transfer and conveyance,
voidable preference, receivership, conservatorship, reorganization and other
laws of general application and judicial doctrines relating to or affecting the
rights of creditors; (ii) general principles of equity (including, without
limitation, standards of materiality, good faith, fair dealing and
reasonableness, equitable defenses, the exercise of judicial discretion and
limits on the availability of equitable remedies), whether such principles are
considered in a proceeding at law or in equity; (iii) the effect of statutory
liens; and (iv) the rules of Belgian public policy.

(g) The enforcement in a court of the Kingdom of Belgium of the Credit Agreement
and of any foreign judgments with regard to same is subject to the Belgian rules
of civil procedure.

(h) With regard to judicial proceedings in the Kingdom of Belgium, the documents
submitted in court may have to be translated into either French or Dutch
(depending upon where proceedings are taken) and certified by a sworn translator
in the Kingdom of Belgium, before being admitted in a Belgian court proceeding,
and certain stamp duties, and legal costs and fees for enforcement could be
payable. We express no opinion as to the enforceability under Belgian law of any
claim for recovery of legal fees in proceedings taken in the Kingdom of Belgium.

(i) A registration duty of 3% on the amounts awarded in Belgian judgments (if
exceeding €12,500) will be due by the debtor, but may be claimed from the
creditor for up to 50% of the amounts received by the creditor as payment from
the debtor.

(j) If the beneficiary of the interest payments is resident or domiciled for tax
purposes in a given country, but operates through a branch office or
establishment located in a different country, for Belgian withholding tax
purposes it will be the latter country (where the branch office or establishment
are located) that will determine if an exemption of Belgian interest withholding
is available (Circular Letter No. Ci.RH.233/575.613 (AOIF 26/2007) dated as of
September 7, 2007, ad Margin No. 3).

(k) This Opinion may be affected by the sovereign authority of the courts of the
Kingdom of Belgium to interpret agreements (in order to determine the intention
of the parties thereto, to the extent that this may not be sufficiently clear
from the agreement or agreements in question) and to appreciate the facts of any
matter presented to them.

(l) The term “enforceable” when used in this Opinion, means that the obligations
are of a type enforced by the courts of the Kingdom of Belgium. It is not
certain, however, that obligations will be enforceable in accordance with their
terms in all circumstances, as enforcement in the Kingdom of Belgium will be
subject to the law then in force, the nature and the scope of the available
remedies, the power to stay proceedings, the obligation to act in good faith and
the prohibition on abuse of rights, periods of limitation, and other principles
of general application. Periods of grace for the performance of obligations may
be granted by the courts of the Kingdom of Belgium to a debtor who has acted in
good faith. Where only part of a contract may be enforceable, Belgian law may
limit the enforceability of that part to circumstances in which the
unenforceable portion is not an essential part of the contract. In addition, the
courts of the Kingdom of Belgium may not grant specific performance in all
circumstances, they may instead decide to award damages and compensation.

 

8



--------------------------------------------------------------------------------

This Opinion is rendered solely for the benefit of the Addressees, acting in the
capacity in which they participate in the Credit Agreement, and for the benefit
of such successors or assigns that any Addressee may validly appoint to replace
or succeed it as a participant to the Credit Agreement, but only for each such
successor or assign which is acting in the same capacity in which the person
appointing them or to which they have succeeded had originally participated in
the Credit Agreement. We are not hereby assuming any professional responsibility
to any other person whatsoever, and this Opinion may not be used or relied upon
by any Addressee, or its successors and assigns, acting in any other capacity,
nor may it be circulated, communicated, quoted, or referred to by such Addressee
(except to its professional advisors in connection with the transaction) or by
any other person or entity, or in any other matter or for any other purpose,
without our prior written and express approval in each instance.

 

Sincerely yours,   JONES DAY

 

9



--------------------------------------------------------------------------------

EXHIBIT D-3 - FORM OF

OPINION OF SPECIAL

FRENCH COUNSEL

FOR THE BORROWER

July 21, 2009

To The Royal Bank of Scotland plc, as Administrative Agent, the Initial Lenders,
RBS Securities INC. and Deutsche Bank Securities INC., as Mandated Lead
Arrangers and Bookrunners (as defined below in the Credit Agreement) (the
“Addressees)

LUBRIZOL HOLDINGS FRANCE SAS

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(h)(v) of the Three
Year Credit Agreement, dated as of July 21, 2009 (the “Credit Agreement”), among
(i) Lubrizol Holdings France SAS, a French corporation having its registered
address at 25 Quai de France, 76100, Rouen, France and registered with the Trade
and Companies Registry of Rouen under the number 434 779 419 RCS Rouen
(“Lubrizol Holdings France”), Lubrizol Advanced Materials Europe BVBA, Lubrizol
(Gibraltar) Limited and Lubrizol Europe Coordination Center BVBA, as Borrowers,
(ii) The Lubrizol Corporation as Guarantor, (iii) the Initial Lenders parties
thereto, (iv) RBS Securities INC. and Deutsche Bank Securities INC and, (v) The
Royal Bank of Scotland plc, as Administrative Agent for said Lenders.

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed in the Credit Agreement.

I have acted as President of Lubrizol Holdings France and Directeur Juridique of
Lubrizol France, RCS Rouen 542 070 958, in connection with the Credit Agreement
pursuant to which the Initial Lenders and the Issuing Banks have agreed to make
Advances to and issue Letters of Credit for the account of the Borrowers.

 

  1. Documents reviewed

In that connection, I have examined the following documents:

 

  (a) The copy of the final form of the Credit Agreement;

 

  (b) The articles of association (statuts) of Lubrizol Holdings France and all
amendments thereto dated as of March 8, 2006 (the “Articles”);

 

  (c) The Resolution of the Sole Shareholder of Lubrizol Holdings France dated
July 8, 2009 pursuant to which entering of Lubrizol Holdings France into an
unsecured revolving credit facility is approved;

 

  (d) A certificate of incorporation of Lubrizol Holdings France (extrait K-bis)
dated July 17, 2009; and

 

  (e) The non-insolvency certificate (“certificate de non-faillite”) relating to
Lubrizol Holdings France issued by the Commercial Court of Rouen on July 6,
2009.



--------------------------------------------------------------------------------

  2. Assumptions

In rendering this Opinion, I have assumed:

(i) That each of the documents listed above of which I have seen executed
originals or copies of executed originals has been duly authorized, executed and
delivered by each party thereto, except for Lubrizol Holdings France; and

(ii) The genuineness of all signatures on originals or copies of originals.

 

  3. Opinions

My opinions expressed below are limited to the law of France. These opinions are
a formal statement of my opinion solely as to the French law issues and matters
set forth herein and should in no way be treated as a substitute for
comprehensive legal advice in connection with the Credit Agreement.

Based upon the foregoing and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth below, I am of the
following opinion that as of the date of this letter:

 

  1. Lubrizol Holdings France is a société par actions simplifiée duly
incorporated and validly existing under the laws of France and is registered
with the Registre du Commerce et des Sociétés of Rouen under number 434 779 419
RCS Rouen;

 

  2. based upon examination of the certificate (Recherche négatives en matière
de procédures collectives), referred to in 1. (e), Lubrizol Holdings France is
not, as of the date referred to in such certificate, in sauvegarde, redressement
judiciaire or liquidation judiciaire proceedings;

 

  3. Lubrizol Holdings France has full power and authority (capacité juridique)
to execute the Credit Agreement and the Notes to which it is a party and to
undertake and to perform the obligations expressed to be assumed by it therein;

 

  4. the execution of the Credit Agreement and the Notes to which it is a party
has been duly authorized by all necessary corporate action on Lubrizol Holdings
France’s part;

 

  5. the persons who signed on behalf of Lubrizol Holdings France the Credit
Agreement and the Notes to which it is a party are duly authorized to execute
such documents on behalf of Lubrizol Holdings France and to bind Lubrizol
Holdings France in relation to such documents and have duly executed such
documents;

 

  6. the execution, delivery and performance by Lubrizol Holdings France of the
Credit Agreement and the Notes to which it is a party and the consummation of
the transactions contemplated thereby, do not contravene (i) the Articles or
(ii) any law, rule or regulation applicable to Lubrizol Holdings France in
France or (iii) any contractual or legal restriction;

 

  7. no authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body in France is required for
the due execution, delivery and performance by Lubrizol Holdings France of the
Credit Agreement and the Notes to which it is a party;

 

  8. the choice of the laws of the State of New York to govern the construction
and application of the Credit Agreement and its submission to the non exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City and any appellate court thereof, is valid
and effective under the laws of the French Republic and will be recognized by
the courts in France, provided that such choice of law and submission to the
jurisdiction of such courts is not determined to violate :

 

  (a) mandatory rules (substantive or procedural) of international public order
(ordre public international) under French law, or

 

2



--------------------------------------------------------------------------------

  (b) rules (substantive or procedural) of public order or public policy (ordre
public ou loi de police) under any other law which is claimed by a party to
apply, to the extent that the French court holds that such law presents a close
connection with the transaction and should be taken into consideration in view
of the consequences of its application or non-application and that such law is
compatible with French public order (ordre public);

 

  9. a final judgment rendered by a New York State court or a federal court of
the United States of America sitting in New York City, and any appellate court
thereof, arising out of the obligations of the French Parties under the Credit
Agreement would be recognized and enforced (receiving exequatur) by the courts
of the Republic of France against the French Parties without reexamination on
the merits of the matters adjudicated upon provided that the following
conditions be found by such French courts to be satisfied:

 

  (a) the court rendering the judgment had jurisdiction according to French
conflict of law rules, French courts did not have exclusive jurisdiction and the
dispute was sufficiently connected to the jurisdiction in which the original
action was brought (it being our opinion that these conditions would be
satisfied if a New York State court or a federal court of the United States of
America sitting in New York City, and any appellate court thereof having subject
matter and personal jurisdiction were to assume jurisdiction over a contractual
dispute arising out of the Credit Agreement on the basis of the French Parties
express submission to jurisdiction contained in the Credit Agreement);

 

  (b) the choice of jurisdiction was not fraudulent;

 

  (c) the foreign court applied the law applicable pursuant to French conflict
of law rules (it being our opinion that this condition would be satisfied if
such a New York State court or a federal court of the United States of America
sitting in New York City, and any appellate court thereof applied New York law
to a contractual dispute arising out of the Credit Agreement on the basis of the
express choice of law contained therein);

 

  (d) the procedures followed by the foreign court rendering the judgment
conformed to its procedural rules and were consistent with French principles of
public policy;

 

  (e) the judgment rendered by the foreign court was not contrary to French
public policy and not tainted by fraud; and

 

  (f) the judgement is not inconsistent with an earlier judgement rendered by a
French court in the same matter.

 

  10. Access to the Courts in France by any of the Lenders or the Agent will not
be subject to any conditions that are not applicable to French residents or
citizens or to companies incorporated in France provided that they have the
right to sue and to be sued in their own jurisdiction; provided, however, that
the provisions of Articles 14 and 15 of the French Civil Code that provide for
jurisdiction of French courts in disputes involving French citizens may not be
relied upon by citizens of other countries (or entities incorporated in other
countries) unless a treaty to which France is a party provides for their
application to the citizens of such countries.

 

3



--------------------------------------------------------------------------------

  11. The obligations of Lubrizol Holdings France with respect to each Lender
and the Agent under the Credit Agreement and the Notes do rank and will rank at
least pari passu in priority of payment and in all other respects with all other
indebtedness for borrowed money of Lubrizol Holdings France.

 

  12. None of the Lenders or the Agent will be deemed to be resident, domiciled
or carrying on any commercial activity in France solely by virtue of the
execution of the Credit Agreement or the performance of their obligations
thereunder.

 

  13. Provided that the amounts made available under the Credit Agreement
fulfill the conditions set forth in Article 131 quater of the French Code
Général des Impôts and administrative guidelines implementing such Article, none
of the interest paid by Lubrizol Holdings France pursuant to the Credit
Agreement will be subject to a tax in France (assuming that (i) none of the
Lenders or the Agent, is tax resident or has its registered office in France or
(ii) that, to the extent that any of them is tax resident or has its registered
office in France, the Credit Agreement is executed by, and the transactions
contemplated under the Credit Agreement are entirely performed and booked by, a
branch or establishment of such Lender or Agent that is not located in France,
and the income of such branch or establishment is taxed in the country where
such branch or establishment is located).

Article 131 quater of the French Code Général des Impôts and administrative
guidelines implementing such article require that (i) a contract be executed
prior to any disbursement of the amounts made available pursuant thereof and
provide for the amount of the loan, its remuneration, duration and repayment
schedule, (ii) the Lender of the lent amount have its registered office outside
France and (iii) the Borrower be a French legal entity.

There is no withholding tax on interest paid from Lubrizol Holdings France to a
French resident Lender acting from its French registered office.

 

  4. Qualifications

In addition of the assumptions, limitations and restrictions set forth herein
above, this Opinion is further subject to the following qualifications:

(a) The validity and/or enforceability of any obligation of Lubrizol Holdings
France under the Credit Agreement may be affected by applicable bankruptcy,
insolvency, reorganization, compromise or arrangement, winding-up, moratorium or
similar laws affecting the enforceability of creditors’ rights generally.

(b) I express no opinion as to the availability under French law of remedies
other than those culminating in a judgment for the payment of money.

(c) As a general rule, any document in a language other than French must be
translated into French by an official sworn translator if it is to be submitted
as evidence in any action or proceedings before a French court or public body or
used for any purpose (including registration) with public bodies.

(d) A French court may refuse to give effect to any provision that requires the
payment of expenses in respect of the costs of enforcement (actual or attempted)
or litigation brought before a French court (other than “dépens” as defined by
Article 695 and following of the French Code de Procédure Civile).

(e) Any service of process in connection with any proceedings brought in a
French court may only be made as provided by French law.

(f) In view of the diversity of legal rules that apply to the enforcement of
foreign judgments in France, I express no opinion as to whether French courts
would enforce any judgment in connection with the Credit Agreement against
Lubrizol Holdings France other than a judgment of the courts of the State of New
York or of Federal courts of the United States sitting in New York, or any
appellate court therefrom.

 

4



--------------------------------------------------------------------------------

(g) As regards any obligation for the payment of monies, pursuant to Article
1244-1 of the French Civil Code, a French court has the authority to postpone
the date of payment of, or order the installment payment, of the monies thus
due, for a maximum period of two years, taking into consideration the position
of the debtor and the needs of the creditor. In such circumstances, the court
may decide that the monies as to which the payment is postponed shall bear
interest at a reduced rate that shall not be less than the legal rate, or that
the monies paid shall be applied against the principal.

(h) Pursuant to Article 1152 of the French Civil Code, a French judge has the
power to decrease or increase a contractually stipulated penalty if he considers
it manifestly excessive or insufficient.

(i) A French court may not treat as conclusive and/or binding such
determinations or certificates of a party to an agreement or a third party that
the agreement states are to be so treated.

(j) Notwithstanding any provision to the contrary contained in the Credit
Agreement, the failure of a party to exercise, or the delay in exercising, its
rights under such Credit Agreement may lead to such rights being reduced,
limited or extinguished.

(k) The performance of an obligation may be affected by rules applicable to
force majeure.

(l) Under French law, in the event that any of the provisions of the Credit
Agreement would be invalidated, it shall be left to the discretion of French
Courts to decide whether such provision may be separated from the other
provisions of the Credit Agreement, in order to maintain the validity of the
other provisions.

(m) By virtue of Article 1134 of the French Civil Code, it is a principle of
French law that agreements must be performed by the parties in good faith.

(n) French law provides that obligations that lack sufficient determination or
are infinite may be set aside.

(o) This opinion is given subject to the sovereign power of French courts to
interpret agreements and assess facts.

(p) Notwithstanding any provision of the Credit Agreement requiring that any
modification thereof or waiver of any right thereunder by any party thereto be
subject to a written agreement among the relevant parties, a French judge may
decide that the parties tacitly or orally agreed to amend the Credit Agreement
or to waive any right thereunder.

(q) It is a principle of French law that the remedy of execution forcée
(specific performance) is not available in respect of obligations (except in
limited cases such as in respect of obligations consisting in the payment of a
sum of money) and that non-performance (except in limited cases) may only give
rise to monetary penalties (if expressly stipulated) and/or damages.

(r) Any assignment or transfer by a Lender of rights or obligations under the
Credit Agreement may not be valid and enforceable if the formalities provided
for by Article 1690 of the French Civil Code are not complied with, in addition
to any other condition as may result from the Credit Agreement.

(s) The extrait K-bis and non-insolvency certificate are not conclusively
capable of revealing whether or not:

(i) a winding-up has been made or a resolution passed for the winding-up
(dissolution) of a company or company’s operations have terminated (cessation
d’activité);

 

5



--------------------------------------------------------------------------------

or

(ii) an order for the redressement judiciaire or liquidation judiciaire has been
made,

as notice of these matters may not be filed immediately and, when filed, may not
be entered on the records immediately.

(t) I express no opinion on the compliance of the calculation of the Taux
Effectif Global pursuant to the Credit Agreement with the provisions of Article
L 313-4 of the French Code Monétaire et Financier relating to the Taux Effectif
Global.

(u) It should be noted that interest payments may not benefit from Article 131
quater of the French Code Général des Impôts and may be subject to a withholding
tax to the extent they relate to amounts as to which a foreign Lender acts
through a lending office in France unless such Lender provides to the respective
Borrower and Agent a letter from its local French tax office complying with the
conditions set out in the French tax authorities guidelines 5 1-1224 no 50.

(v) Notwithstanding any provision to the contrary in the Opinion, I express no
opinion on the effect of the tax laws on the Credit Agreement, except as set
forth in paragraphs 12 and 13 of the Opinion.

(w) The opinions expressed herein are limited to the laws of the Republic of
France. In particular, I express no opinion on European Community law other than
as implemented in the Republic of France.

This Opinion is rendered solely for the benefit of the Addresses, acting in the
capacity in which they participate in the Credit Agreement and for the benefit
of such successors or assigns that any Addresses may validly appoint to replace
or succeed it as a participant in the Credit Agreement.

This Opinion is valid as of the date hereof and is limited to the laws of the
Republic of France in force on the date hereof as they are applied by the courts
of the Republic of France, and I expressly disclaim any obligation nor shall I
undertake to inform you of any subsequent change of such laws or their
interpretation by the French courts, regardless of whether such change may
affect the matters addressed in this Opinion.

 

Very truly yours,    Nadia Launay George Président of Lubrizol Holdings France
and Directeur Juridique of Lubrizol France

 

6



--------------------------------------------------------------------------------

EXHIBIT D-4 - FORM OF

OPINION OF SPECIAL

GIBRALTAR COUNSEL

FOR THE BORROWER

PB/BT/2603A

21st July 2009

To each of the Lenders parties to the Three Year Credit Agreement

referred to below and to The Royal Bank of Scotland plc, as Agent

Dear Sirs

Lubrizol (Gibraltar) Limited (“the Company”)

We refer to the Three Year Credit Agreement (the “Credit Agreement”) including
the promissory Notes (the “Notes”) which has been executed on the 21st July 2009
by and among Lubrizol Holdings France S.A.S., Lubrizol Advanced Materials Europe
BVBA, Lubrizol (Gibraltar) Limited and Lubrizol Europe Coordination Center BVBA,
as Borrowers, The Lubrizol Corporation as Guarantor, the Lenders parties
thereto, Deutsche Bank Securities Inc. as Syndication Agent, Calyon, Citibank,
N.A. and JP Morgan Chase Bank N.A. as Documentation Agents, and The Royal Bank
of Scotland plc as Agent for the Lenders, We furnish this opinion pursuant to
Section 3.01 of the Credit Agreement. All terms defined in the Credit Agreement
are used herein as defined in the Credit Agreement.

 

1. For the purposes of giving this opinion, we have examined the following
documents:

 

  a) a copy of the executed Credit Agreement;

 

  b) copies of the Certificate of Incorporation and the Memorandum and Articles
of Association of the Company;

 

  c) a Certificate of Good Standing (“the Certificate”) issued by the Companies
Registry in Gibraltar on the 17th July 2009 (a copy of which is attached);

 

  d)

a copy of the resolutions of the Directors of the Company (the “Minutes”) dated
the 15th July 2009 whereby the Directors, inter alia, resolved to enter into the
Credit Agreement on the basis of the Term Sheet provided to the Directors,
resolved to accept the terms and conditions of said Term Sheet in full; and
further resolved to grant a power of attorney in favour of Charles P Cooley III
and Brian A Valentine, for the purpose of executing the Credit Agreement and any
related documents on behalf of the Company;

 

  e)

a copy of a letter from the Commissioner of Income Tax dated 14th July 2009
addressed to the Company’s tax advisors at PricewaterhouseCoopers Limited,
confirming that no tax liability will arise to the Company on the described
interest payable by the Company on the basis that the situs of the loan is
outside of Gibraltar;

 

  f)

Copies of the powers of attorney dated the 15th July 2009 and granted to Charles
P Cooley III and to Brian A Valentine, the Attorney’s Certificates executed by
the said Charles P Cooley III and Brian A Valentine as well as the originals, or
copies certified to our satisfaction, of any other documents not listed above
which are listed in the draft Company’s Secretary’s Certificate that has been
provided to us.



--------------------------------------------------------------------------------

2. We have acted as Gibraltarian legal advisers to you in connection with this
opinion. This opinion is limited to the laws of Gibraltar as at the date hereof
and as currently applied by the Courts of Gibraltar and is given on the basis
that it will be governed by and construed in accordance with the law of
Gibraltar. We express no opinion about the law of any other jurisdiction.

 

3. For the purposes of giving this opinion, we have assumed without making any
independent inquiry:-

 

  a) the completeness and conformity to originals of all documents submitted to
us purporting to be copies or drafts, as the case may be, of originals;

 

  b) the genuineness of all signatures and seals on all the documents examined
by us;

 

  c) the capacity, power and authority of parties, other than the Company, to
enter into and perform their respective obligations under the Credit Agreement;

 

  d)

that the resolutions contained in the Minutes were duly passed at a properly
convened constituted and conducted meeting of the duly appointed directors of
the Company on the 15th July 2009 at which all constitutional and other
formalities were duly observed and that the Minutes are a true complete and
accurate record of the proceedings at such meeting;

 

  e) that the authority conferred on the persons who have executed the Credit
Agreement on behalf of the Company in accordance with the Minutes and the Powers
of Attorney has not been, prior to the execution of the Credit Agreement
rescinded, revoked or altered in any way whatsoever;

 

  f) that the Credit Agreement will be valid, binding and enforceable under the
law of the state of New York, U.S.A., by which it purports to be governed;

 

  g) that the Certificate was complete, accurate and up-to-date as at the date
on which it was issued and that it did not fail to disclose any material
information which had been delivered for registration to the Gibraltar Companies
Registry;

 

  h) that there are no provisions of the laws of any jurisdiction outside
Gibraltar which would be contravened by execution and delivery of the Credit
Agreement and that insofar as any obligation under the Credit Agreement falls to
be performed in any jurisdiction outside Gibraltar, its performance will not be
unlawful by virtue of the laws of that jurisdiction;

 

  i) the choice of the law of the state of New York, U.S.A., by which the Credit
Agreement is purported to be governed, is bona fide and objectively is connected
with the Credit Agreement and was not made with the intention of evading the
laws of Gibraltar or the jurisdiction of the Supreme Court of Gibraltar.

 

4. Based upon the foregoing assumptions and subject to the qualifications set
out below and to matters not disclosed to us, we are of the opinion that under
the laws of Gibraltar in force on the date of this opinion:

 

  a) The Company is duly incorporated as a limited liability company and validly
existing under the laws of Gibraltar and possesses the capacity to sue and be
sued in its own name.

 

2



--------------------------------------------------------------------------------

  b) The execution, delivery and performance by the Company of the Credit
Agreement and the Notes to which it is a party, and the execution of all
transactions contemplated therein, are within the Company’s corporate powers,
and the Company has taken all the necessary corporate and other actions to
authorise the execution and delivery of the Credit Agreement and to perform its
obligations thereunder.

 

  c)

Our search at the Companies registry in Gibraltar on the 16th July 2009 and the
Supreme Court Register for winding-up petitions on the 17th July 2009 disclosed
that the Company has not taken any corporate or other action nor have any steps
been, or are being taken in Gibraltar for the appointment of a liquidator or any
analogous person or entity to or for the dissolution, reconstruction or
reorganisation of the Company or of its business or property in Gibraltar;
however, this is not to be regarded as conclusive as the Company is not required
to publicly file evidence of the appointment of any such person, other than a
receiver or liquidator.

 

  d) The entry into and performance by the Company of the Credit Agreement does
not and will not violate in any respect any law or regulation of any
governmental or official authority or body in Gibraltar or the constitutional
documents of the Company.

 

  e) The Credit Agreement has been duly signed and executed on behalf of the
Company by the persons duly authorised to do so.

 

  f) No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body in Gibraltar is required for
the due execution, delivery and performance by the Company of the Credit
Agreement and the Notes to which it is a party.

 

  g) The choice of the law of the state of New York, U.S.A. by which the Credit
Agreement purports to be governed is valid under the laws of Gibraltar and the
Courts of Gibraltar would uphold such choice of law in any legal proceedings to
recover monies due under or to enforce any of the provisions of the Credit
Agreement subject to the relevant laws being proved in any such Court.

 

  h) The state of New York is not a party to either the Brussels or Lugano
Conventions and will not therefore be covered in the Gibraltar legislation
transposing Council regulation EC No. 44/2001. Accordingly, judgments obtained
in the state of New York cannot be the object of enforcement proceedings in
Gibraltar without further action.

 

5. The express submission by the Company to the non-exclusive jurisdiction of a
New York court contained in Section 9.11 of the Credit Agreement would be
regarded by a Gibraltar court as sufficient under the laws of Gibraltar to grant
jurisdiction over the Company to a New York Court. However, as there are no
reciprocal enforcement arrangements between the courts of Gibraltar and those of
the state of New York, a judgment obtained in a court in the state of New York
may only be enforced in Gibraltar by taking action on the judgment, which
proceedings will be subject to Gibraltar law. Gibraltar is a common law
jurisdiction and follows the English common law rules subject to certain
statutory exceptions.

 

3



--------------------------------------------------------------------------------

6. It is not necessary under the laws of Gibraltar (i) to enable the Agent, any
Lender or any holder of Notes to enforce its respective rights under the Credit
Agreement or the Notes to which the Company is a party, or (ii) solely by reason
of the execution, delivery or performance of the Credit Agreement, the Notes to
which the Company is party or any other document to be furnished thereunder,
that any party to the Credit Agreement should be licensed, qualified or entitled
to carry on business in Gibraltar.

 

7. None of the Agent, any Lender or the holder of any Note will be deemed
resident, domiciled, carrying on business or subject to taxation in Gibraltar
under any laws of Gibraltar by reason of its execution, delivery, performance or
enforcement by suit at law or in equity in Gibraltar of the Credit Agreement or
the Notes to which the Company is a party.

 

8. The obligations of the Company with respect to each lender and the Agent
under the Credit Agreement and the Notes do rank and will rank at least pari
passu in priority of payment and in all other respects with all other
indebtedness for borrowed money of the Company.

 

9. There is no stamp duty, tax, levy, impost, deduction, fee, charge
registration or transfer tax, including without limitation any withholding tax
on interest, imposed under Gibraltar law either (i) on or by virtue of the
execution, delivery or performance of the Credit Agreement, the Notes to which
the Company is a party or any other documents to be executed and delivered by
the Company in connection therewith, (ii) for the enforcement or admissibility
into evidence of the Credit Agreement or the Notes to which the Company is a
party or (iii) on or as a result of payments in the manner contemplated in the
Credit Agreement or under any Note to which the Company is a party to any
Lender.

 

10. The Credit Agreement is purported to be governed under the law of the state
of New York, U.S.A., but if litigated in the Supreme Court of Gibraltar we would
wish to put you on notice of the following reservations and qualifications:-

 

  a) We have not investigated and express no opinion on any laws other than the
laws of Gibraltar in force at the date hereof and in particular we express no
opinion on the law of the state of New York, U.S.A.

 

  b) We express no opinion whatsoever on the contractual terms of the Credit
Agreement other than by reference to their legal character

 

  c) The term “enforceable” as used in this opinion means that the obligations
assumed by the Company under the Credit Agreement are of a type that the Courts
of Gibraltar enforce. It does not mean that those obligations will necessary be
enforced in all circumstances in accordance with their terms.

 

  d) Enforcement of the obligations of the Company under the Credit Agreement in
a Gibraltar Court may be limited by general principles of equity, lapse of time
and applicable bankruptcy, insolvency, liquidation, winding-up, reorganisation,
moratorium or similar laws, and any other relevant Gibraltar laws or Acts
generally affecting creditors’ rights or public policy.

 

  e) A Gibraltar Court may refuse to give effect to any obligation of the
Company imposed by the Credit Agreement to pay the legal costs and other costs,
charges and expenses incurred by you in respect of the costs of successful or
unsuccessful litigation brought before that Court or where the Court has itself
made an order for costs.

 

4



--------------------------------------------------------------------------------

  f) We express no opinion as to whether specific performance or injunctive
relief, being equitable remedies, would necessarily be available in respect of
any of the obligations of the Company as set out in the Credit Agreement.

 

  g) Any provision in the Credit Agreement for payment of any premium or default
interest on overdue amounts will be unenforceable if the Court considers that
such interest is in the nature of a penalty.

 

  h) Where pursuant to the Credit Agreement or any amendment thereof you are
vested with a discretion, or may determine a matter in your opinion, the
Gibraltar Courts may require that such discretion be exercised reasonably or
that such opinion is based upon reasonable grounds.

 

  i) The question of severability of unenforceable or void provisions of the
Credit Agreement would be determined by the Courts of Gibraltar at their sole
discretion.

 

  j) The effectiveness of any terms of the Credit Agreement exculpating you from
a liability or duty otherwise owed may be limited by law.

 

  k) The Courts of Gibraltar may not treat as final and conclusive those
certificates, decisions or calculations given or made by you which the Credit
Agreement state are to be so treated.

 

  l) We express no opinion as to validity or enforceability in Gibraltar of the
terms of the Credit Agreement pursuant to which you are or may be entitled, to
do or omit to do any act, deed, matter or thing without prior notice to the
Company. A Gibraltar Court may not give effect to such provisions.

 

  m) Your right to bring an action against the Company under the Credit
Agreement will be subject to the applicable limitation period under the
Limitation Act. Accordingly, any action brought by you or any claim made by you
against the Company after the expiry of the applicable limitation period may
become barred under the Limitation Act. An action in tort or contract against
the Company may not be brought after the expiry of six years from the date on
which the cause of action accrued. An action to enforce any judgment may not be
brought after the expiry of twelve years from the date on which the judgment
becomes enforceable.

 

  n) As regards the jurisdiction clause in the Credit Agreement, the Courts of
Gibraltar may stay proceedings initiated in Gibraltar if concurrent proceedings
are brought elsewhere.

 

  o) We express no opinion on the enforceability or validity of any provision
contained in the Credit Agreement that may require the Company to gross-up
payments due by it to you thereunder.

 

  p) We express no opinion as to the accuracy of any warranties or
representations given or made by the Company (expressly or impliedly) under or
by virtue of the Credit Agreement except to the extent that these are the
subject of specific advice in this Opinion.

 

  q) A term of a written agreement may be varied by oral agreement of the
parties notwithstanding that such written agreement requires variations to be
made only in writing.

 

5



--------------------------------------------------------------------------------

  r) Except for the documents listed in paragraph 1 above, we have not examined
any contracts entered into by or affecting the Company or its corporate records,
nor have we made any other enquiries or searches concerning the Company, other
than the search of the Winding-up Petitions register in the Supreme Court.

 

  s) This Opinion is given as of the date hereof and should not be relied upon
as of any later date.

 

  t) This Opinion relates only to the laws of Gibraltar in force on the date
hereof and we express no opinion with regard to the laws of any other
jurisdiction.

This Opinion is given solely in relation to the matters referred to herein only
for your benefit (and any assignee or transferee) and is limited to matters of
the law of Gibraltar as at the date hereof. It may not be quoted or relied upon
by any other person, or for any other purpose, without our prior written consent
(which consent shall not be unreasonably withheld).

 

Yours faithfully   Cruz & Co

 

6



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF DESIGNATION LETTER

[Date]                                                 

To each of the Lenders parties

  to the Three year Credit Agreement

  referred to below and

  to The Royal Bank of Scotland plc, as Agent

Ladies and Gentlemen:

Reference is made to the Three year Credit Agreement dated as of July __, 2009
(as amended or modified from time to time, the “Credit Agreement”) among
Lubrizol Holdings France S.A.S., Lubrizol Advanced Materials Europe BVBA, with
its registered office at Nijverheidstraat 30, B-2260 Westerlo, registered under
RPR Enterprise number 0408454528, Commercial Court of Turnhout, Lubrizol
(Gibraltar) Limited and Lubrizol Europe Coordination Center BVBA as Borrowers
(the “Borrowers”), The Lubrizol Corporation as guarantor (the “Guarantor”), the
Lenders (as defined in the Credit Agreement) and The Royal Bank of Scotland plc,
as agent for the Lenders (the “Agent”). Terms defined in the Credit Agreement
are used herein with the same meaning.

Please be advised that the Borrowers and the Guarantor hereby designate the
undersigned wholly owned Foreign Subsidiary,                     , a
                     (the “Designated Subsidiary”), as a “Designated Subsidiary”
and a “Borrower” under and for all purposes of the Credit Agreement.

The Designated Subsidiary, in consideration of the agreement of each Lender to
extend credit to it from time to time under, and on the terms and conditions set
forth in, the Credit Agreement does hereby assume each of the obligations
imposed upon a Designated Subsidiary and a Borrower under the Credit Agreement
and agrees to be bound by all of the terms and conditions of the Credit
Agreement. The Designated Subsidiary has, on the date hereof, delivered to the
Agent a properly completed and duly executed Note, in substantially the form of
Exhibit A to the Credit Agreement, payable to each Lender that has made a
request pursuant to Section 2.16 of the Credit Agreement.

In furtherance of the foregoing, the Designated Subsidiary hereby represents and
warrants to the Agent and each of the Lenders as follows:

1. The Designated Subsidiary is a Person duly organized, validly existing and,
to the extent such concept is applicable in the jurisdiction of organization of
the Designated Subsidiary, in good standing under the laws of
                    .

2. The execution, delivery and performance by the Designated Subsidiary of this
Designation Letter, the Credit Agreement and the Notes issued by the Designated
Subsidiary and the consummation of the transactions contemplated hereby and
thereby, are within the Designated Subsidiary’s powers, have been duly
authorized by all necessary action (including, without limitation, all necessary
stockholders’ action, to the extent applicable), and do not contravene (a) the
Designated Subsidiary’s charter or by-laws (or similar organizational documents)
or (b) any applicable law or any contractual restriction binding on or affecting
the Designated Subsidiary.

3. No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Designated
Subsidiary of this Designation Letter, the Credit Agreement or any of the Notes
issued by the Designated Subsidiary, or for the consummation of the transactions
contemplated hereby and thereby, except as have been obtained or made and are in
full force and effect.



--------------------------------------------------------------------------------

4. This Designation Letter has been, and each of the Notes issued by the
Designated Subsidiary when executed and delivered under the Credit Agreement
will have been, duly executed and delivered by the Designated Subsidiary. Each
of this Designation Letter and the Credit Agreement is, and each of the Notes
issued by the Designated Subsidiary when delivered under the Credit Agreement
will be, the legal, valid and binding obligation of the Designated Subsidiary,
enforceable against the Designated Subsidiary in accordance with their
respective terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or law).

5. There is no pending or, to the knowledge of the Designated Subsidiary,
threatened action, suit, investigation, litigation or proceeding, including,
without limitation, any Environmental Action, affecting the Designated
Subsidiary or any of its Subsidiaries before any court, governmental agency or
arbitrator that (i) could reasonably be expected to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Designation Letter, the Credit Agreement or any of the Notes issued by the
Designated Subsidiary, or the consummation of the transactions contemplated
hereby and thereby.

6. The Designated Subsidiary is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance to the Designated Subsidiary will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock

The Designated Subsidiary hereby irrevocably appoints the Guarantor as its
authorized agent to receive and deliver notices in accordance with
Section 9.02(b) of the Credit Agreement, and hereby irrevocably agrees that in
the case of any notices delivered to the Guarantor, on behalf of the Designated
Subsidiary, in accordance with Section 9.02(b) of the Credit Agreement, the
failure of the Guarantor to give any notice referred to therein to the
Designated Subsidiary shall not impair or affect the validity of such notice
with respect thereto.

The Designated Subsidiary hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Designation Letter, the Credit Agreement or any of
the Notes issued by the Designated Subsidiary or for recognition or enforcement
of any judgment, and hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such New York State court or, to the extent permitted by applicable law,
in such federal court. The Designated Subsidiary hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any Lender or the Agent by registered or certified mail,
postage prepaid, to it at its address specified below its name on the signature
page hereto. The Designated Subsidiary hereby further agrees that service of
process in any such action or proceeding brought in any such New York State
court or in any such federal court may be made upon the Guarantor at the address
referred to in Section 9.02 of the Credit Agreement, and the Designated
Subsidiary hereby irrevocably appoints the Guarantor as its authorized agent to
accept such service of process, and agrees that the failure of the Guarantor to
give any notice of any such service to it shall not impair or affect the
validity of such service or of any judgment rendered in any action or proceeding
based thereon. The Designated Subsidiary agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law. Nothing in this Designation Letter, the Credit Agreement or any
of the Notes issued by the Designated Subsidiary shall affect any right that any
party may otherwise have to serve legal process in any other manner permitted by
applicable law or to bring any action or proceeding relating to this Designation
Letter, the Credit Agreement or any such Note in the courts of any jurisdiction.

 

2



--------------------------------------------------------------------------------

The Designated Subsidiary irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Designation Letter, the Credit Agreement or any of
the Notes issued by it in any New York state or federal court. The Designated
Subsidiary hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

To the extent that the Designated Subsidiary has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Designated Subsidiary hereby irrevocably waives such immunity in respect of its
obligations under this Designation Letter, the Credit Agreement or any of the
Notes issued by it.

The Designated Subsidiary hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Designation Letter, the Credit
Agreement or any of the Notes issued by it or the actions of the Agent or any
Lender in the negotiation, administration, performance or enforcement thereof.

 

Very truly yours, LUBRIZOL HOLDINGS FRANCE S.A.S. By       Name:   Title: On
behalf of LUBRIZOL ADVANCED MATERIALS EUROPE BVBA By       Name:   Title:  
Capacity: LUBRIZOL (GIBRALTAR) LIMITED By       Name:   Title: On behalf of
LUBRIZOL EUROPE COORDINATION CENTER BVBA By       Name:   Title:   Capacity:

 

3



--------------------------------------------------------------------------------

[THE DESIGNATED SUBSIDIARY] By       Name:   Title:   Address: THE LUBRIZOL
CORPORATION, as Guarantor By       Name:   Title: By       Name:   Title:

 

Acknowledged and Agreed to   as of the date first above written:
THE ROYAL BANK OF SCOTLAND PLC, as Agent By       Name:   Title:

 

4